Exhibit 10.33
 
 
EXECUTION COPY
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
 
 
 
 
 
 
 
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
OPTION AGREEMENT




 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

     
Page
       
INTRODUCTION
1
       
1.
Certain Defined Terms
1
     
2.
Conduct of Research Program
13
       
(a)
Rights and Responsibilities
13
 
(b)
PadCo-Protiva License and Services Agreement
13
 
(c)
Protiva-Monsanto Services Agreement
13
 
(d)
Diligence
13
 
(e)
Initiation of Phase A, Phase B and Phase C
13
       
3.
Call Option
14
       
(a)
Option Grant
14
 
(b)
Upfront Option Payment and Milestone Payments
14
 
(c)
Option Exercise
15
 
(d)
Closing
17
 
(e)
Payment at Closing
17
 
(f)
Right to Setoff
17
 
(g)
Withholding Rights and Tax Treatment of Transactions
18
 
(h)
Change of Control of Protiva or Tekmira
18
       
4.
Representations and Warranties Regarding the Company
19
     
5.
Representations and Warranties Regarding Protiva and Tekmira
19
     
6.
Representations and Warranties of Monsanto Canada
19
     
7.
Covenants and Restrictions
19
       
(a)
Acknowledgement of Transfer Restriction
19
 
(b)
No Assignment
19
 
(c)
Due Diligence Investigation.
19
 
(d)
Prior to Closing
20
 
(e)
Payment of Taxes, Etc.
22
 
(f)
Material Contracts
22
 
(g)
No Shop
23
 
(h)
Disclosure Schedule and Supplement
23
 
(i)
Third Party Consents and Regulatory Approvals
24
 
(j)
Use of Proceeds
24
 
(k)
Monsanto Canada Director
24
 
(l)
Grant of Proxy
25
 
(m)
Confidential Information
25
 
(n)
Financial Reporting
27

 
 
i

--------------------------------------------------------------------------------

 

 
(o)
Notification of Certain IP Matters
28
 
(p)
Certain Business Practices Covenant
29
 
(q)
Export Controls Covenant
29
 
(r)
PadCo-Protiva License and Services Agreement
30
 
(s)
Tekmira
30
       
8.
Closing Conditions
30
       
(a)
Conditions of Monsanto Canada
30
 
(b)
Conditions of Protiva
32
       
9.
Termination
33
       
(a)
Automatic Termination; Termination Upon Failure to Elect to Continue
33
 
(b)
Breach by Company or Protiva
33
 
(c)
Breach of This Agreement by Monsanto Canada
33
 
(d)
Acquisition of Protiva or Tekmira by a Principal Competitor
33
 
(e)
Phase A
33
 
(f)
Phase B
33
 
(g)
Phase C
34
 
(h)
Survival
34
 
(i)
Rights Upon Termination
34
       
10.
Certain Covenants
34
       
(a)
Reporting
34
 
(b)
Exclusivity
34
       
11.
Indemnification
34
     
12.
Miscellaneous
34
       
(a)
Further Assurances
35
 
(b)
Notices
35
 
(c)
Entire Agreement
35
 
(d)
Amendments, Waivers and Consents
35
 
(e)
Binding Effect; Assignment
35
 
(f)
Public Announcements
36
 
(g)
General
36
 
(h)
Severability
36
 
(i)
Counterparts
36
 
(j)
Governing Law; Jurisdiction
36
 
(k)
Joint Research Committee
37
 
(l)
Disclosure of Protiva Project Compounds
39
 
(m)
Specific Enforcement
39
 
(n)
No Finder’s Fees
40
 
(o)
Titles and Subtitles
40
 
(p)
Delays or Omissions
40

 
 
ii

--------------------------------------------------------------------------------

 
 
 
Exhibits
     
Exhibit A
-
Research Plan
Exhibit B-1
-
Upfront Option Completion Criteria
Exhibit B-2(i)
-
Option Plant Phase A Completion Criteria
Exhibit B-2(ii)
-
Option Insect Phase A Completion Criteria
Exhibit B-3(i)
-
Option Plant Phase B Completion Criteria
Exhibit B-3(ii)
-
Option Insect Phase B Completion Criteria
Exhibit B-4(i)
-
Option Plant Phase C Completion Criteria
Exhibit B-4(ii)
-
Option Insect Phase C Completion Criteria
Exhibit B-5(i)
-
Option Set-up Completion Criteria
Exhibit B-5(ii)
-
Option Shipment Completion Criteria
Exhibit B-6
-
Technology Transfer Completion Criteria
Exhibit C
-
PadCo-Protiva License and Services Agreement
Exhibit D
-
Protiva-Monsanto Services Agreement
Exhibit E
-
Milestone Achievement Notice
Exhibit F
-
Disclosure Schedule
Exhibit G
-
Press Release
Exhibit H
-
Form of Option Exercise Price Certificate/Early Option Exercise Price
Certificate
Exhibit I
-
Phase Completion Notice
Exhibit J
-
Certain Knowledge Persons
Exhibit K
-
Certain Principal Competitors
     
Appendix A

 


 
iii

--------------------------------------------------------------------------------

 
OPTION AGREEMENT
 
This OPTION AGREEMENT (this “Agreement”), made as of January 12, 2014 (the
“Effective Date”) by and among Monsanto Canada, Inc., a Canadian corporation
(“Monsanto Canada”), Tekmira Pharmaceuticals Corporation, a British Columbia
corporation (“Tekmira”), Protiva Biotherapeutics Inc., a British Columbia
corporation (“Protiva”), and Protiva Agricultural Development Company Inc., a
British Columbia corporation (the “Company”).
 
INTRODUCTION
 
A. The Company, a company newly-formed by Protiva and its wholly-owned
subsidiary, has been formed for the purpose of conducting a program to design
and synthesize Compounds and/or Formulations and to conduct research and
development activities for such Compounds and/or Formulations as described in
the Research Plan (the “Research Program”).
 
B. Concurrently with the execution of this Agreement, the Company and Protiva
are entering into a License and Services Agreement (as the same may be amended,
restated or otherwise modified from time to time, the “PadCo-Protiva License and
Services Agreement”), pursuant to which, among other things, (a) the Company
will allow Protiva to conduct services for the Company to design and synthesize
Compounds and/or Formulations according to the Research Program and (b) Protiva
will grant the Company the Protiva License.
 
C. Concurrently with the execution of this Agreement, Protiva and Monsanto
Company, a Delaware corporation (“Monsanto”), are entering into a Services
Agreement (as the same may be amended, restated or otherwise modified from time
to time, the “Protiva-Monsanto Services Agreement”), pursuant to which, among
other things, Monsanto will conduct services for Protiva to screen Compounds
and/or Formulations according to the Research Program.
 
D. Protiva desires to grant to Monsanto Canada, and Monsanto Canada desires to
be granted by Protiva, an option for Monsanto Canada to acquire all of the
outstanding capital stock of the Company from Protiva, provided that at the
request of Monsanto Canada at the time of giving notice of exercise of that
option, Monsanto Canada may instead elect to be assigned the PadCo-Protiva
License and Services Agreement, the Protiva License, the Company Owned
Intellectual Property and the other Company Licensed  Intellectual Property, if
any, in the manner described herein.
 
In consideration of the foregoing and the agreements set forth below, the
parties agree with each other as follows:
 
1. Certain Defined Terms.  As used in this Agreement, the following terms shall
have the following respective meanings:
 
 “Action” means any pending or threatened claim, demand, notice, action, suit,
arbitration, proceeding or investigation.
 
 
 

--------------------------------------------------------------------------------

 
 “Affiliate” means, when used with respect to a specified Person, another Person
that either directly or indirectly, now or hereafter, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
specified Person; provided, however, that until Monsanto has acquired all of the
outstanding capital stock of the Company from Protiva, the Company shall not be
an Affiliate of Monsanto Canada and none of Monsanto Canada or its Affiliates
shall be an Affiliate of the Company.  For purposes of this definition,
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, shall
mean the power to direct or cause the direction of the affairs or management of
a Person, whether through the ownership of voting securities, as trustee,
personal representative or executor, by contract or otherwise, including,
without limitation, the ownership, directly or indirectly, of securities having
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person.
 
  “Agricultural Field” has the meaning in the PadCo-Protiva License and Services
Agreement.
 
 “Board” means the Board of Directors of the Company.
 
 “Business Day” means any weekday on which banks are open for general banking
business in St. Louis, Missouri and in Vancouver, British Columbia.
 
 “Call Period” means the period commencing on the Effective Date of this
Agreement and ending on the earliest to occur of (a) the Closing, (b) the
expiration of the Option Notice Period without Monsanto Canada having exercised
the Call Option, or (c) the termination of this Agreement in accordance with the
terms of Section 9 without a Closing having occurred.
 
 “Change of Control” means (a) the closing of the sale, transfer or other
disposition (including by way of exclusive license) of all or substantially all
of an entity’s assets, (b) the consummation of the merger or consolidation of an
entity with or into another entity (except a merger or consolidation in which
the members or stockholders of such original entity immediately prior to such
merger or consolidation continue to hold at least fifty percent (50%) of the
voting power of such original entity or the surviving or acquiring entity), or
(c) the closing of the transfer (whether by merger, consolidation or otherwise),
in one transaction or a series of related transactions, to a Person or group of
Affiliated Persons (other than an underwriter of an entity’s securities), of an
entity’s securities if, after such closing, such Person or group of affiliated
Persons would hold fifty percent (50%) or more of the outstanding securities of
such entity (or the surviving or acquiring entity).
 
 “Code” means the Income Tax Act (Canada).
 
 “Commercial Milestone Payment” has the meaning given to such term in the
PadCo-Protiva License and Services Agreement.
 
 “Commercialize” has the meaning given to such term in the PadCo-Protiva License
and Services Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 “Company Business” means discovering, identifying, characterizing and
conducting research and Commercialization activities on Compounds and
Formulations intended for the delivery of nucleic acids in the Agricultural
Field.
 
 “Company Licensed Intellectual Property” means the Intellectual Property
licensed to the Company by any third party, including the Protiva Intellectual
Property.
 
 “Company Owned Intellectual Property” means all Intellectual Property owned by
the Company.
 
 “Completion Criteria” means the Option Insect Phase A Completion Criteria, the
Option Plant Phase A Completion Criteria, the Option Insect Phase B Completion
Criteria, the Option Plant Phase B Completion Criteria, the Option Insect Phase
C Completion Criteria, the Option Plant Phase C Completion Criteria, the Upfront
Option Completion Criteria, the Option Set-up Completion Criteria, the Option
Shipment Completion Criteria, and the Technology Transfer Completion Criteria.
 
 “Compound” has the meaning given to such term in the PadCo-Protiva License and
Services Agreement.
 
 “Confidential Information” has the meaning in the PadCo-Protiva License and
Services Agreement.
 
 “Continuing JRC Term” has the meaning in the PadCo-Protiva License and Services
Agreement.
 
 “Controlled by” has the meaning in the PadCo-Protiva License and Services
Agreement.
 
 “Copyrights” means United States and foreign copyrights, copyrightable works
and mask works, whether registered or unregistered, and pending applications to
register the same, and moral rights in the foregoing.
 
 “Damages” means the amount of any liabilities, losses, damages, penalties,
fines, charges (including costs of investigation), costs, claims, deficiencies,
injuries, settlements, judgments, awards, fees, or expenses (including
reasonable attorneys’ fees and expenses and reasonable costs and expenses of
other professionals, including consultants and experts), whether or not
involving an Action, including any costs of defending any Actions or enforcing
an Indemnified Party’s rights under this Agreement, actually incurred or
suffered by a party with respect to or relating to an Action, event,
circumstance or state of facts.
 
 “Data Package” means all relevant study reports and other previously prepared
and reasonably related documents in the possession or control of (i) Protiva to
the extent such reports or documents are generated pursuant to the Research
Program or (ii) the Company, including existing development plans and regulatory
correspondence, that provide evidence that Phase C has been completed.
 
 
3

--------------------------------------------------------------------------------

 
 “Diligence Buyout Payment” has the meaning given to such term in the
PadCo-Protiva License and Services Agreement.
 
 “Disclosing Party” means, as applicable, (i) Monsanto, Monsanto Canada and/or
their Affiliates to the extent such “Disclosing Party” is disclosing
Confidential Information to a Receiving Party; (ii) Protiva and/or its
Affiliates (other than the Company and any subsidiaries of the Company) to the
extent such “Disclosing Party” is disclosing Confidential Information to a
Receiving Party; or (iii) the Company and/or any subsidiaries of the Company to
the extent such “Disclosing Party” is disclosing Confidential Information to a
Receiving Party.   If the Closing occurs, then from and after the Closing,
provisions regarding disclosures of Confidential Information made by the Company
and/or any of its subsidiaries as the Disclosing Party to Protiva and/or its
Affiliates (other than the Company and any subsidiaries of the Company)  shall
inure to the benefit of Monsanto Canada as the successor in interest to the
Company (whether as a result of the acquision of the Company’s right, title and
interest in and to the Protiva License or the outstanding capital stock of the
Company).
 
 “Early Option Exercise Price” means [***], plus (a) any Initiation Payments
that have already been paid by Monsanto Canada pursuant to the terms of Section
2(e), plus (b) all Milestone Payments regardless of whether such Milestone
Payment has already been paid by Monsanto Canada pursuant to the terms of
Section 3(b), less (c) if Monsanto Canada exercises its option to purchase all
outstanding capital stock of the Company pursuant to Section 3(a), any
Indebtedness of the Company or any of its subsidiaries.
 
 “Early Option Exercise Price Credits” means (a) the Upfront Option Payment if
already paid by Monsanto Canada pursuant to the terms of Section 3(b)(ii), plus
(b) any Initiation Payments that have already been paid by Monsanto Canada
pursuant to the terms of Section 2(e), plus (c) any Milestone Payments that have
already been paid by Monsanto Canada pursuant to the terms of Section 3(b).
 
 “Exclusivity Period” means the period beginning on the Effective Date and
ending on the later of (a) the termination by Monsanto Canada of this Agreement
in accordance with the terms of Section 9, (b) the Failure to Exercise, or (c)
the [***].
 
 “Failure to Exercise” means the expiration of the Call Period without Monsanto
Canada exercising the Call Option.
 
 “Formulation” has the meaning given to such term in the PadCo-Protiva License
and Services Agreement.
 
 “GAAP” means generally accepted accounting principles in the United States,
consistently applied.
 
 “Governmental Authority” means any United States or supra-national, foreign,
federal, state, local, provincial, or municipal government, governmental,
regulatory or administrative authority, agency, body, branch, bureau,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body having relevant jurisdiction over a subject matter.
 
 
4

--------------------------------------------------------------------------------

 
 “Governmental Order” means any order or injunction issued by or under the
authority of any Governmental Authority.
 
 “Indebtedness” means, as applied to any Person, (a) all indebtedness for
borrowed money, whether current or funded, or secured or unsecured, (b) all
indebtedness for the deferred purchase price of property or services represented
by a note or other security (other than  trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness secured by a purchase money mortgage or other
lien to secure all or part of the purchase price of property subject to such
mortgage or lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as capital leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) all Tax or Taxes payable to a Governmental Authority,
and (h) all indebtedness referred to in clauses (a), (b), (c), (d), (e), (f) or
(g) above which is directly or indirectly guaranteed by or which such Person has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.
 
 “Independent IP Counsel” means (i) [***] or (ii) if [***] is unable to serve as
Independent IP Counsel, then an independent, registered, U.S. patent attorney
selected (i) by the mutual agreement of the parties hereto or (ii) if they
cannot agree, each party hereto shall provide the names of two (2) law firms
they find acceptable, excluding those firms the other party found unacceptable,
to the third party arbitrator as provided in Section 12(k)(iv) below and agree
to abide by the decision of the arbitrator.
 
 “Initiation Payment” means the Option Phase A Initiation Payment, the Option
Phase B Initiation Payment and the Option Phase C Initiation Payment.
 
 “Intellectual Property” means patents or patent applications and other
intellectual property and proprietary rights of any description including (a)
Copyrights, (b) Patent Rights, (c) Trademarks, (d) Trade Secrets, (e) related
registrations and applications for registration, (f) moral rights or publicity
rights, (g) inventions, discoveries, improvements, modifications, techniques,
methodologies, writings, works of authorship, designs or data, whether or not
patented, patentable, copyrightable or reduced to practice, including as
embodied or disclosed in any:  (i) computer source codes (human readable format)
and object codes (machine readable format); (ii) specifications; (iii)
manufacturing, assembly, test, installation, service and inspection instructions
and procedures; (iv) engineering, programming, service and maintenance notes and
logs; (v) technical, operating and service and maintenance manuals and data;
(vi) hardware reference manuals; and (vii) user documentation, help files or
training materials, (h) other protectable intellectual property and proprietary
rights of any description, including any know-how, and (i) goodwill related to
any of the foregoing.
 
 “Joint Project Intellectual Property” has the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 “Joint Project Inventions” has the meaning set forth in the PadCo-Protiva
License and Services Agreement.
 
 “Joint Project Patents” has the meaning set forth in the PadCo-Protiva License
and Services Agreement.
 
 “JRC Joint IP Infringement Matter” has the meaning set forth in the
Protiva-Monsanto Services Agreement.
 
 “JRC Protiva Patent Infringement Matter” has the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
 “Knowledge,” including the phrase “to the Company’s Knowledge,” means with
respect to a fact or matter, the knowledge of (i) the most senior employee who
is principally responsible for conducting the activities under the Research Plan
or overseeing any of the transactions contemplated by the Transaction
Agreements, (ii) the person who is a member of the JRC designated by Protiva on
the date hereof or the Closing, as applicable or (iii) those persons identified
on Exhibit J, in the case of clause (i), (ii), and (iii), following reasonable
inquiry; provided that the persons referenced in clauses (i), (ii) and (iii) are
current employees or independent contractors of Tekmira, Protiva, the Company or
any of their Affiliates.  Each of “Known” or “Knowingly” has a correlative
meaning.
 
 “Law” means, in each case to the extent applicable, any United States or
non-U.S. federal, state, provincial, municipal, or local law, statute,
regulation, rule, code, constitution, regulation, rule, notice, court decision,
interpretation, agency guidance, order, resolution, stipulation, determination,
requirement, edict or ordinance enacted, adopted, issued, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority (including those pertaining to electrical, building,
zoning, environmental, animal welfare and occupational safety and health
requirements) or common law.
 
 “Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.
 
 “Lien” means any mortgage, deed of trust, security interest, pledge,
hypothecation, assignment in the nature of a security interest, attachment,
encumbrance, lien (statutory, judgment or otherwise), or other security
agreement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any lease in the nature of a security
interest).
 
 “Material Adverse Effect” means any change, event, circumstance, development,
occurrence or effect that individually, or taken together with any other change,
event, circumstance, development, occurrence or effect is, or would reasonably
be expected to have, a materially adverse effect on (i) to the business, assets
(including intangible assets), Intellectual Property, liabilities, financial
condition, property, or results of operations of the Company or (ii) the ability
of the Company, Tekmira or Protiva, as applicable, to consummate the
transactions contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 “Milestone Payments” means the Option Insect Milestone A Payment, the Option
Plant Milestone A Payment, the Option Insect Milestone B Payment, the Option
Plant Milestone B Payment, the Option Insect Milestone C Payment, the Option
Plant Milestone C Payment, the Option Set-up Milestone Payment and the Option
Shipment Milestone Payment.
 
 “Monsanto Project Intellectual Property” shall have the meaning given to such
term in the Protiva-Monsanto Services Agreement.
 
 “Option Exercise Price” means [***], plus (a) any Initiation Payments that have
already been paid by Monsanto Canada pursuant to the terms of Section 2(e), plus
(b) any Milestone Payments that have already been paid by Monsanto Canada
pursuant to the terms of Section 3(b), less (c) if Monsanto Canada exercises its
option to purchase all outstanding capital stock of the Company pursuant to
Section 3(a), any Indebtedness of the Company or any of its subsidiaries.
 
 “Option Exercise Price Credits” means (a) the Upfront Option Payment if already
paid by Monsanto Canada pursuant to the terms of Section 3(b)(ii), plus (b) any
Initiation Payments that have already been paid by Monsanto Canada pursuant to
the terms of Section 2(e), plus (c) any Milestone Payments that have already
been paid by Monsanto Canada pursuant to the terms of Section 3(b).
 
 “Option Insect Milestone A” shall mean that the JRC has made a determination
that the Company has satisfied the Option Insect Phase A Completion Criteria.
 
 “Option Insect Milestone B” shall mean that the JRC has made a determination
that the Company has satisfied the Option Insect Phase B Completion Criteria.
 
 “Option Insect Milestone C” shall mean that the JRC has made a determination
that the Company has satisfied the Option Insect Phase C Completion Criteria.
 
 “Option Insect Phase A Completion Criteria” shall mean the criteria outlined in
Exhibit B-2(ii).
 
 “Option Insect Phase B Completion Criteria” shall mean the criteria outlined in
Exhibit B-3(ii).
 
 “Option Insect Phase C Completion Criteria” shall mean the criteria outlined in
Exhibit B-4(ii).
 
 “Option Notice Period” means, after the JRC has made a determination in
accordance with Section 12(k) that the Company has completed Phase C, the period
commencing on the date on which  Monsanto Canada has received both (a) the Data
Package from Protiva, and (b) an Amended Disclosure Schedule dated no later than
the date of delivery of such Data Package, and ending ninety (90) days after the
later of the date of delivery of such Data Package or Amended Disclosure
Schedule.
 
 “Option Plant Milestone A” shall mean that the JRC has made a determination
that the Company has satisfied the Option Plant Phase A Completion Criteria.
 
 
7

--------------------------------------------------------------------------------

 
 “Option Plant Milestone B” shall mean that the JRC has made a determination
that the Company has satisfied the Option Plant Phase B Completion Criteria.
 
 “Option Plant Milestone C” shall mean that the JRC has made a determination
that the Company has satisfied the Option Plant Phase C Completion Criteria.
 
 “Option Plant Phase A Completion Criteria” shall mean the criteria outlined in
Exhibit B-2(i).
 
 “Option Plant Phase B Completion Criteria” shall mean the criteria outlined in
Exhibit B-3(i).
 
 “Option Plant Phase C Completion Criteria” shall mean the criteria outlined in
Exhibit B-4(i).
 
 “Option Set-up Completion Criteria” shall mean the criteria outlined in Exhibit
B-5(i).
 
 “Option Set-up Milestone” shall mean that the JRC has made a determination that
the Company has satisfied the Option Set-up Completion Criteria.
 
 “Option Shipment Completion Criteria” shall mean the criteria outlined in
Exhibit B-5(ii).
 
 “Option Shipment Milestone” shall mean that the JRC has made a determination
that the Company has satisfied the Option Shipment Completion Criteria.
 
 “Order” means any order, stay, writ, judgment, injunction, decree,
determination or award from a court or other Governmental Authority of competent
jurisdiction.
 
 “Patent” has the meaning in the PadCo-Protiva License and Services Agreement.
 
 “Patent Rights” means rights in or licensed access to a Patent.
 
 “Person” means an individual, corporation, limited liability company,
syndicate, association, trust, partnership, joint venture, unincorporated
organization, government agency or any agency, instrumentality or political
subdivision thereof, or other entity.
 
 “Phase A” shall mean the initial development activities outlined in the
Research Plan to be commenced pursuant Section 2(e)(ii).
 
 “Phase B” shall mean the activities outlined in the Research Plan to be
commenced pursuant Section 2(e)(iii).
 
 “Phase C” shall mean the activities outlined in the Research Plan to be
commenced pursuant Section 2(e)(iv).
 
 “Principal Competitor” means (a) those Persons listed on Exhibit K and, unless
otherwise indicated with respect to such Person on Exhibit K, any of their
Affiliates, and any entity that acquires all or substantially all of any of the
foregoing Persons or all or substantially all of such Person’s agricultural
division or the agricultural subsidiary of any of the foregoing Persons;  and
(b) any Person and any of their Affiliates (i) now known, or that emerges in the
future, which is engaged in the business of developing, marketing or selling
agricultural products (including agricultural chemical products and transgenic
plants) for applications in the Agricultural Field and (ii) which is one of the
top ten businesses in sales world-wide in developing, marketing or selling
agricultural products (including agricultural chemical products and transgenic
plants) for applications in the Agricultural Field.  Notwithstanding the
foregoing, in no event shall Monsanto or any controlled Affiliate thereof be
deemed a “Principal Competitor” under this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 “Products” has the meaning in the PadCo-Protiva License and Services Agreement.
 
 “Protiva Intellectual Property” has the meaning in the PadCo-Protiva License
and Services Agreement.
 
 “Protiva License” has the meaning in the PadCo-Protiva License and Services
Agreement.
 
 “Protiva Project Inventions” has the meaning in the PadCo-Protiva License and
Services Agreement.
 
  “Protiva Project Patents” has the meaning in the PadCo-Protiva License and
Services Agreement.
 
 “Receiving Party” means, as applicable, (i) Monsanto, Monsanto Canada and/or
their Affiliates to the extent such “Receiving Party” is receiving Confidential
Information from a Disclosing Party; (ii) Protiva and/or its Affiliates (other
than the Company and any subsidiaries of the Company) to the extent such
“Receiving Party” is receiving Confidential Information from a Disclosing Party;
or (iii) the Company and/or any subsidiaries of the Company to the extent such
“Receiving Party” is receiving Confidential Information from a Disclosing Party.
 
 “Research Plan” means the written research plan attached hereto as Exhibit A,
which describes the activities to be performed in the course of the Research
Program, and subsequent amendments thereto approved by the JRC.
 
 “Tax” or “Taxes” means any and all taxes, assessments, levies, tariffs,
imposts, duties or other charges or impositions in the nature of a tax (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority, including
income, estimated income, gross receipts, profits, business, license,
occupation, franchise, capital stock, real or personal property, sales, use,
transfer, value added, employment or unemployment, social security, disability,
alternative or add-on minimum, customs, excise, stamp, environmental, commercial
rent and withholding taxes.
 
 “Tax Return” means any return (including any information return), report,
statement, declaration, schedule, notice, form, election or other document
(including any attachments thereto and amendments thereof) required to be filed
with any Governmental Authority with respect to any Tax.
 
 
9

--------------------------------------------------------------------------------

 
 “Technology Transfer” means the transfer by Protiva to Monsanto of the
specifications, protocols, data and other documentation described in Exhibit
B-6, not provided to Monsanto prior to the Closing Date, for (i) the detection
of applied dsRNA molecules and modified dsRNA molecules in biological matrix;
(ii) the Manufacture of Products, including scale up engineering; and (iii) any
Know-How owned or Controlled by Protiva or any of its Affiliates as of the
Closing Date relating to the Research Program or other Protiva Intellectual
Property as applied in the Agricultural Field.
 
 “Technology Transfer Completion Criteria” shall mean the criteria outlined in
Exhibit B-6.
 
 “Total Option Consideration” means the sum of the Option Exercise Price or
Early Option Exercise Price or the amount paid pursuant to Section 3(h)(iii), as
applicable, and the Commercial Milestone Payment, if any.
 
 “Trade Secrets” means confidential ideas and information, trade secrets,
inventions, concepts, methods, processes, formulae, reports, data, research and
development results, customer lists, mailing lists, business plans and other
proprietary information.
 
 “Trademarks” means United States, state and foreign trademarks, service marks,
logos, trade dress, trade names and Internet domain names, whether registered or
unregistered, and pending applications to register the foregoing.
 
 “Transaction Agreements” shall have the meaning given to such term in the
PadCo-Protiva License and Services Agreement.
 
 “Transactions” means each of the transactions contemplated by this Agreement
and each of the other Transaction Agreements.
 
 “United States” means the United States of America and its territories and
possessions.
 
 “Upfront Option Completion Criteria” shall mean the criteria outlined in
Exhibit B-1.
 
 “Upfront Option Trigger” shall mean that the JRC has made a determination that
the Company has satisfied the Upfront Option Completion Criteria.
 
As used in this Agreement, the following terms shall have the meanings ascribed
thereto in the respective Sections of this Agreement set forth opposite each
such term below:
 
Term
Section
Acquisition Proposal
7(g)
Acquisition Transaction
7(g)
Agreement
Preamble

 
 
10

--------------------------------------------------------------------------------

 

Term Section
Amended Disclosure Schedule
7(h)
Call Option
3(a)
Change of Control Exercise Payment
3(h)(iii)
Closing
3(d)
Closing Date
3(d)
Closing Payment
3(c)(i)(A)
Company
Preamble
Company Cure Period
9(b)
Company Indemnified Parties
11(b)(ii) of Appendix A
Company Shares
7(k)
Disclosure Schedule
7(h)
Dispute Negotiation Period
12(k)(i)
Early Option Exercise Price Certificate
3(c)(ii)(A)
Early Exercise Closing Payment
3(c)(ii)(A)
Effective Date
Preamble
Environmental Laws
4(w) of Appendix A
Exercise Date
3(c)
Exercise Notice
3(c)
FCPA
4(i) of Appendix A
Financial Statements
4(k) of Appendix A
Fundamental Representations
11(a) of Appendix A
Hazardous Substance
4(w) of Appendix A
Holdback Amount
3(c)(i)(B)
Indemnified Party
11(d)(i) of Appendix A
Indemnifying Party
11(d)(i) of Appendix A
Joint Patent Prosecution Matters
Schedule 12(k)
JRC
12(k)
JRC Party
12(k)
JRC Parties
12(k)
Milestone Achievement Notice
3(b)(i)
Monsanto Canada
Preamble
Monsanto Canada Cure Period
9(c)
Monsanto Canada Director
7(k)
Monsanto Indemnified Parties
11(b) of Appendix A
Monsanto
Introduction

 
 
11

--------------------------------------------------------------------------------

 
 

Term Section
Option Exercise Price Certificate
3(c)(i)(A)
Option Insect Milestone A Payment
3(b)(vi)
Option Insect Milestone B Payment
3(b)(viii)
Option Insect Milestone C Payment
3(b)(x)
Option Phase A Initiation Payment
2(e)(ii)
Option Phase B Initiation Payment
2(e)(iii)
Option Phase C Initiation Payment
2(e)(iv)
Option Plant Milestone A Payment
3(b)(v)
Option Plant Milestone B Payment
3(b)(vii)
Option Plant Milestone C Payment
3(b)(ix)
Option Set-up Milestone Payment
3(b)(iii)
Option Shipment Milestone Payment
3(b)(iv)
Organizational Documents
4(v) of Appendix A
PadCo-Protiva License and Services Agreement
Introduction
PCBs
4(w) of Appendix A
Permits
4(h)(ii) of Appendix A
Permitted Recipients
12(l)
Phase Completion Notice
2(e)(i)
Phase Election Period
2(e)(i)
Project Patent Response Deadline
Schedule 12(k)
Proposed Joint Patent Abandonment
Schedule 12(k)
Proposed Project Patent Abandonment
Schedule 12(k)
Prosecution Matters Resolution Period
Schedule 12(k)
Protiva
Preamble
Protiva Monsanto Services Agreement
Introduction
Protiva Patent Prosecution Matters
Schedule 12(k)
Protiva Project Compound
12(l)
Proxy Shares
7(l)
Regulatory Filings
4(h)(iii) of Appendix A
Research Program
Introduction
Substantive Action
7(o)
Tax Representations
11(a) of Appendix A
Tekmira
Preamble
Third Party Claim
11(d)(i) of Appendix A
Threshold
11(c)(i) of Appendix A
UK Bribery Act
4(i) of Appendix A

 
 
12

--------------------------------------------------------------------------------

 
 

Term Section
Upfront Option Payment
3(b)(ii)

 
2. Conduct of Research Program.
 
(a) Rights and Responsibilities.  During the Call Period, the Company shall be
responsible for activities to be performed in the course of the Research
Program.  During the Call Period, the Company shall conduct such activities at
its own cost and expense.  For clarity, subject to Monsanto’s performance of its
obligations herein, the Company shall be responsible for all payments due to
Protiva under the PadCo-Protiva License and Services Agreement.
 
(b) PadCo-Protiva License and Services Agreement.  The Company has engaged
Protiva to perform certain activities described in the Research Plan pursuant to
that certain PadCo-Protiva License and Services Agreement attached hereto as
Exhibit C.
 
(c) Protiva-Monsanto Services Agreement.  Protiva has engaged Monsanto to
perform certain activities described in the Research Plan pursuant to that
certain Protiva-Monsanto Services Agreement attached hereto as Exhibit D.
 
(d) Diligence.  During the Call Period, Protiva and the Company shall use
reasonable best efforts to (x) undertake the activities set forth in the
Research Plan in accordance with prevailing scientific standards and in
compliance with all applicable Laws, (y) pursue the achievement of the
Completion Criteria, and (z) comply with all of its obligations under this
Agreement and the other Transaction Agreements.
 
(e) Initiation of Phase A, Phase B and Phase C.


(i) Promptly but no later than five (5) Business Days following the date on
which, each of Phase A or Phase B has been completed, the JRC shall have
prepared and delivered to Monsanto Canada a written notice in substantially the
form attached hereto as Exhibit I (a “Phase Completion Notice”), notifying
Monsanto Canada that the JRC has made a determination that the Company has
completed Phase A or Phase B and that Monsanto Canada has thirty (30) days after
receipt of such Phase Completion Notice to elect to initiate the subsequent
phase (the “Phase Election Period”).
 
(ii) No later than five (5) Business Days following the Effective Date, Monsanto
Canada shall pay to Protiva [***] (the “Option Phase A Initiation Payment”) by
electronic wire as arranged with Protiva to initiate Phase A of the Research
Program.   The Option Phase A Initiation Payment shall be deemed to be a partial
prepayment of the amounts due upon exercise of the Call Option.
 
(iii) If Monsanto Canada elects during the applicable Phase Election Period to
initiate Phase B of the Research Program, Monsanto Canada shall pay to Protiva
[***] (the “Option Phase B Initiation Payment”) by electronic wire to Protiva
within 10 Business Days of such election.  The Option Phase B Initiation Payment
shall be deemed to be a partial prepayment of the amounts due upon exercise of
the Call Option.  For the avoidance of doubt, Phase B cannot be initiated
without Monsanto Canada’s election.
 
 
13

--------------------------------------------------------------------------------

 
(iv) If Monsanto Canada elects during the applicable Phase Election Period to
initiate Phase C of the Research Program, Monsanto Canada shall pay to Protiva
[***] (the “Option Phase C Initiation Payment”) by electronic wire to Protiva
within 10 Business Days of such election.  The Option Phase C Initiation Payment
shall be deemed to be a partial prepayment of the amounts due upon exercise of
the Call Option.  For the avoidance of doubt, Phase C cannot be initiated
without Monsanto Canada’s election.
 
3. Call Option.
 
(a) Option Grant.  Protiva hereby grants Monsanto Canada the option (the “Call
Option”) during the Call Period to require Protiva to sell, convey and transfer
to Monsanto Canada all outstanding capital stock of the Company in consideration
for the payment by Monsanto Canada to Protiva of the amounts set forth in this
Section 3. At such time as Monsanto Canada gives Protiva notice of its exercise
of the Call Option in accordance with the provisions hereof, Monsanto Canada may
by notice in writing included in its notice of exercise of the Call Option
instead require Protiva to sell, convey and assign to Monsanto Canada, or cause
the Company to sell, convey and assign to Monsanto Canada, all of the Company’s
right, title and interest in, to and under the License and Services Agreement,
the Protiva License, the Company Owned Intellectual Property and the other
Company Licensed Intellectual Property, if any, also in consideration for the
payment by Monsanto Canada to Protiva of the amounts set forth in this Section 3
(the “Notice of Assignment”).  At any time following receipt of such Notice of
Assignment, Protiva shall have the right to reorganize the Company, including by
merging the Company with and into Protiva, if Protiva obtains Monsanto’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  In no event shall any such reorganization adversely affect the
right, title and interest in, to and under the Protiva-PadCo License and
Services Agreement, the Protiva License, the Company Owned Intellectual Property
and the other Company Licensed Intellectual Property, if any, sold, conveyed and
assigned to Monsanto Canada pursuant to this Section 3(a).
 
(b) Upfront Option Payment and Milestone Payments.  As consideration for the
grant of the Call Option, and as further partial prepayments for the exercise
thereof:
 
(i) Promptly but no later than five Business Days following the date on which
each of the Upfront Option Trigger, Option Set-up Milestone, Option Shipment
Milestone, Option Plant Milestone A, Option Insect Milestone A, Option Plant
Milestone B, Option Insect Milestone B, Option Plant Milestone C, or Option
Insect Milestone C has been achieved, the JRC shall prepare and deliver to
Monsanto Canada a written notice in substantially the form attached hereto as
Exhibit E (a “Milestone Achievement Notice”), notifying Monsanto Canada of each
such achievement and requesting that Monsanto Canada pay the Upfront Option
Payment, Option Set-up Milestone Payment, Option Shipment Milestone Payment,
Option Plant Milestone A Payment, Option Insect Milestone A Payment, Option
Plant Milestone B Payment, Option Insect Milestone B Payment, Option Plant
Milestone C Payment, or Option Insect Milestone C Payment, as applicable.
 
 
14

--------------------------------------------------------------------------------

 
(ii) Monsanto Canada shall pay to Protiva, within five (5) Business Days after
receipt of a Milestone Achievement Notice with respect to the Upfront Option
Trigger, [***] (the “Upfront Option Payment”) by electronic wire as arranged
with Protiva.
 
(iii) Monsanto Canada shall pay to Protiva, within thirty (30) days after
receipt of a Milestone Achievement Notice with respect to the Option Set-up
Milestone, [***] (the “Option Set-up Milestone Payment”) by electronic wire as
arranged with Provita.
 
(iv) Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt
of a Milestone Achievement Notice with respect to the Option Shipment Milestone,
[***] (the “Option Shipment Milestone Payment”) by electronic wire as arranged
with Protiva.
 
(v) Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt
of a Milestone Achievement Notice with respect to the Option Plant Milestone A,
[***] (the “Option Plant Milestone A Payment”) by electronic wire as arranged
with Protiva.
 
(vi) Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt
of a Milestone Achievement Notice with respect to the Option Insect Milestone A,
[***] (the “Option Insect Milestone A Payment”) by electronic wire as arranged
with Protiva.
 
(vii) Monsanto Canada shall pay to Protiva, within thirty (30) days after
receipt of a Milestone Achievement Notice with respect to the Option Plant
Milestone B, [***] (the “Option Plant Milestone B Payment”) by electronic wire
as arranged with Protiva.
 
(viii) Monsanto Canada shall pay to Protiva, within thirty (30) days after
receipt of a Milestone Achievement Notice with respect to the Option Insect
Milestone B, [***] (the “Option Insect Milestone B Payment”) by electronic wire
as arranged with Protiva.
 
(ix) Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt
of a Milestone Achievement Notice with respect to the Option Plant Milestone C,
[***] (the “Option Plant Milestone C Payment”) by electronic wire as arranged
with Protiva.
 
(x) Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt
of a Milestone Achievement Notice with respect to the Option Insect Milestone C,
[***] (the “Option Insect Milestone C Payment”) by electronic wire as arranged
with Protiva.
 
(c) Option Exercise.  Monsanto Canada may exercise the Call Option in a writing
(the “Exercise Notice”) delivered to Protiva at any time within the Call
Period.  If Monsanto Canada does not deliver the Exercise Notice prior to the
valid expiration of the Call Period, the Call Option shall terminate and be of
no further force and effect upon the expiration of the Call Period; provided,
that, if Protiva or the Company is in material breach of any of its obligations
under this Agreement, the Call Option shall not so terminate until thirty (30)
days following the earlier of (i) the resolution of any dispute brought by
Monsanto alleging such breach or (ii) the date on which such breach of its
obligations has been cured.  The date on which the Exercise Notice is delivered
is referred to in this Agreement as the “Exercise Date.”
 
 
15

--------------------------------------------------------------------------------

 
(i) Exercise of Call Option Following Completion of Phase C.  If Monsanto Canada
exercises the Call Option following the completion of Phase C, Monsanto Canada
shall pay to Protiva the Option Exercise Price in the manner set forth below:
 
(A) On the tenth (10th) Business Day prior to the Closing, Protiva shall prepare
and deliver to Monsanto Canada a certificate (the “Option Exercise Price
Certificate”) that sets forth the Option Exercise Price less the Option Exercise
Price Credits (the “Closing Payment”).
 
(B) Notwithstanding the foregoing, a portion of the Closing Payment equal to
[***] (the “Holdback Amount”), shall not be paid to Protiva at the Closing, but
shall instead be held by Monsanto Canada on behalf of Protiva and distributed by
Monsanto Canada to Protiva in accordance with Section 3(c)(i)(D) upon completion
of the Technology Transfer in accordance with the Technology Transfer Completion
Criteria.
 
(C) At the Closing, Monsanto Canada shall pay to Protiva by electronic wire
transfer as arranged with Protiva (i) the Closing Payment less (ii) the Holdback
Amount.
 
(D) The Holdback Amount shall be due and payable promptly but no later than five
(5) Business Days following the later of (1) the Closing or (2) as determined by
the JRC, completion of the Technology Transfer to Monsanto Canada in accordance
with the Technology Transfer Completion Criteria.  Such Holdback shall serve as
partial security for the completion of such Technology Transfer.
 
(ii) Early Exercise of Call Option.  If Monsanto Canada exercises the Call
Option prior to the completion of Phase C, Monsanto Canada shall pay to Protiva
the Early Option Exercise Price in the manner set forth below:


(A) On the tenth (10th) Business Day prior to the Closing, Protiva shall prepare
and deliver to Monsanto Canada a certificate (the “Early Option Exercise Price
Certificate”) that sets forth the Early Option Exercise Price less the Early
Option Exercise Price Credits (the “Early Exercise Closing Payment”).
 
(B) Notwithstanding the foregoing, a portion of the Early Exercise Closing
Payment equal to the Holdback Amount, shall not be paid to Protiva at the
Closing, but shall instead be held by Monsanto Canada on behalf of Protiva and
distributed by Monsanto Canada to Protiva in accordance with Section 3(c)(ii)(D)
upon completion of the Technology Transfer  in accordance with the Technology
Transfer Completion Criteria.
 
(C) At the Closing, Monsanto Canada shall pay to Protiva by electronic wire
transfer as arranged with Protiva (i) the Early Exercise Closing Payment less
(ii) the Holdback Amount; provided however, if Monsanto Canada exercises the
Call Option within ninety (90) days of a Change of Control of Protiva or Tekmira
with a Principal Competitor, Monsanto Canada shall only be required to pay to
Protiva by electronic wire transfer as arranged with Protiva the applicable
Change of Control Exercise Payment.
 
 
16

--------------------------------------------------------------------------------

 
(D) The Holdback Amount shall be due and payable promptly but no later than five
(5) Business Days following the later of (1) the Closing or (2) as determined by
the JRC, completion of the Technology Transfer to Monsanto Canada in accordance
with the Technology Transfer Completion Criteria.  Such Holdback shall serve as
partial security for the completion of such Technology Transfer.
 
(d) Closing.  The closing of the transactions contemplated by the exercise of
the Call Option (the “Closing”) shall take place at the offices of Bryan Cave
LLP, 211 North Broadway, Suite 3600, St. Louis, Missouri 63119, at 10:00 a.m.,
Central time, on the fifth (5th) calendar day after the satisfaction or waiver
of the last of the conditions set forth in Section 8 to be satisfied or waived
in accordance with the terms of this Agreement following the exercise of the
Call Option (other than those conditions which, by their terms, are to be
satisfied at the Closing), or at such other date, time and location as Monsanto
Canada and Protiva may agree in writing (the “Closing Date”).
 
(e) Payment at Closing.  At the Closing, (i) Monsanto Canada shall pay the
amounts set forth in Section 3(c)(i)(C) or Section 3(c)(ii)(C) or the applicable
Change of Control Exercise Payment, as applicable,  and  (ii) Protiva, Tekmira
and the Company shall execute, acknowledge and deliver such assignments,
transfers, consents, assumptions and other documents and instruments and take
such other commercially reasonable actions as may reasonably be requested to
assign, convey or transfer to or vest in Monsanto Canada (x) all of the
Company’s right, title, and interest in, to, and under the PadCo-Protiva License
and Services Agreement, the Protiva License, the Company Owned Intellectual
Property and the other Company Licensed Intellectual Property, if any, from the
Company or (y) all of Protiva’s right, title and interest in all of the
outstanding capital stock of the Company.  If the outstanding capital stock of
the Company is represented by certificates, Protiva shall deliver to Monsanto
Canada such certificates, endorsed or accompanied by appropriate transfer power
duly executed.  For the avoidance of doubt, subject to Section 3(h), the sale
and assignment of all of the Company’s right, title, and interest in, to, and
under the Protiva License or the sale of all of Protiva’s right, title and
interest in the outstanding capital stock of the Company hereunder shall not
extinguish the obligation of the Company to pay the Commercial Milestone Payment
to Protiva in accordance with the PadCo-Protiva License and Services Agreement.
 
(f) Right to Setoff.  From and after the Closing, Monsanto Canada shall have the
right, but not the obligation, exercisable by delivery of written notice to
Protiva by Monsanto Canada, to set off against and reduce the amount of the
Diligence Buyout Payment or the Commercial Milestone Payment by an amount equal
to [***] of any and all royalties, license fees and other consideration payable
under licenses obtained from Third Parties deemed reasonably necessary or
appropriate by Monsanto Canada in its discretion to avoid any claims that
any  Compound, Formulation or Product infringes the intellectual property rights
of such Third Parties directed to lipid nano particles or the use or manufacture
of lipid nano particles; provided, however, that in no event shall such set off
reduce the Commercial Milestone Payment or the Diligence Buyout Payment by more
than one-third of the amount of such payment (i.e., if a Commercial Milestone
Payment is made and there has been no Change of Control of Protiva or Tekmira,
then in no event shall Protiva receive less than [***] as a Commercial Milestone
Payment, or if a Commercial Milestone Payment is made and there has been a
Change of Control of Protiva or Tekmira, then in no event shall Protiva receive
less than [***]).
 
 
17

--------------------------------------------------------------------------------

 
(g) Withholding Rights and Tax Treatment of Transactions.  If Monsanto Canada is
required by any Governmental Authority to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to Protiva or any
assignee such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Code, or any applicable provision of state,
local or foreign Tax Law, Monsanto Canada shall gross up the payments owed to
Protiva so that Protiva receives net of withholding taxes the amount Protiva
would otherwise have received but for such withholding.  The parties hereto
agree to make commercially reasonable efforts to inform one another of potential
exceptions to withholding obligations.  To the extent that Protiva, its
assignees, or successors are able to obtain a refund of such Tax withheld by
Monsanto Canada, Protiva, its assignees, or successors agree to make a
good-faith effort to obtain such refund and remit such refund to Monsanto, its
assignees, or successors within thirty days of receipt of such refund.  The
parties will use their commercially reasonable efforts to mitigate any
withholding Tax on any payments hereunder, including providing any appropriate
certification or other documentation.
 
(h) Change of Control of Protiva or Tekmira.  In the event of a Change of
Control of Protiva or Tekmira, Monsanto Canada shall have right to take any of
the following actions in its sole discretion:
 
(i) Monsanto Canada has the right to continue to operate under the terms of the
Transaction Agreements.   In the event that following a Change of Control of
Protiva or Tekmira Monsanto Canada determines to continue to operate under the
terms of the Transaction Agreements, Tekmira and Protiva agree to implement,
within ninety (90) days of the Change of Control, information barriers and
firewalls reasonably satisfactory to Monsanto Canada to separate and isolate all
Confidential Information and information regarding the Transactions from the
acquirer.
 
(ii) Monsanto Canada has the right to terminate this Agreement in accordance
with Section 9(d) without payment to Protiva or Tekmira of any penalty or other
amount.
 
(iii) Monsanto Canada has the right to exercise the Call Option; provided
however, (1) if Monsanto Canada exercises the Call Option within ninety (90)
days of a Change of Control of Protiva or Tekmira with a Principal Competitor
and prior to completion of Phase A, Monsanto Canada shall only be required to
pay to Protiva (x) [***] less (y) the Holdback Amount, (2) if Monsanto Canada
exercises the Call Option within ninety (90) days of a Change of Control of
Protiva or Tekmira with a Principal Competitor and prior to completion of Phase
B, but after completion of Phase A, Monsanto Canada shall only be required to
pay to Protiva (x) [***] less (y) the Holdback Amount, and (3) if Monsanto
Canada exercises the Call Option within ninety (90) days of a Change of Control
of Protiva or Tekmira with a Principal Competitor and prior to completion of
Phase C, but after completion of Phase A and Phase B, Monsanto Canada shall only
be required to pay to (x) [***] less (y) the Holdback Amount (each a “Change of
Control Exercise Payment”).  The Holdback Amount shall be due and payable
promptly but no later than five (5) Business Days following the later of (1) the
Closing or (2) as determined by the JRC, completion of the Technology Transfer
to Monsanto Canada in accordance with the Technology Transfer Completion
Criteria.  Such Holdback shall serve as partial security for the completion of
such Technology Transfer.


 
18

--------------------------------------------------------------------------------

 
In the event of a Change of Control of Protiva or Tekmira with a Principal
Competitor, the Diligence Buyout Payment and the Commercial Milestone Payment
under the PadCo-Protiva License and Services Agreement (if and when either is
paid or payable under the terms of such agreement) shall be reduced by
[***].  Such amounts may be further reduced in accordance with Section 3(f)
above.


4. Representations and Warranties Regarding the Company.  Each of Protiva and
the Company represents and warrants to Monsanto Canada that, except as set forth
on the Disclosure Schedule or the Amended Disclosure Schedule, as applicable,
which exceptions shall be deemed to be part of the representations and
warranties made hereunder, the representations and warranties set forth in
Section 4 of Appendix A to this Agreement are true and complete as of each of
the Effective Date and the Closing Date, except as otherwise specifically
indicated in the Disclosure Schedule or the Amended Disclosure Schedules, as
applicable.
 
5. Representations and Warranties Regarding Protiva and Tekmira.  Each of
Protiva and Tekmira hereby severally represents and warrants to Monsanto Canada
that the representations and warranties set forth in Section 5 of Appendix A to
this Agreement are true and complete as of each of the Effective Date and the
Closing Date.
 
6. Representations and Warranties of Monsanto Canada.  Monsanto Canada hereby
represents and warrants to the Company and Protiva that the representations and
warranties set forth in Section 6 of Appendix A to this Agreement are true and
complete as of each of the Effective Date and the Closing Date.
 
7. Covenants and Restrictions.
 
(a) Acknowledgement of Transfer Restriction.  During the Call Period, each of
Protiva and the Company acknowledges and agrees that the Protiva License may not
be transferred or sublicensed to any Person other than Monsanto Canada.
 
(b) No Assignment.  During the Call Period, the Company shall not assign or
transfer or sublicense any rights in the PadCo-Protiva License and Services
Agreement and the Company Owned Intellectual Property and any other Company
Licensed Intellectual Property, if any, to any Person other than Monsanto
Canada.
 
(c) Due Diligence Investigation.
 
(i) During the Call Period, upon Monsanto Canada’s request, provided that such
requests are no more frequent than once (1) per calendar year, or at any other
time when Monsanto Canada has a good faith intention to exercise the Call
Option, Protiva will furnish to Monsanto Canada all information reasonably
requested with respect to the affairs and businesses of Protiva to the extent it
relates to the Protiva Intellectual Property and the Company, including the
books and records of the Company and a reasonably detailed report on the current
and planned development of the Company’s product candidates, including timelines
and budgets, patents, patent applications, and other Intellectual Property,
field studies, interactions with regulatory authorities, manufacturing
activities, and publication plans; provided that, all reasonable third party out
of pocket expenses (other than accounting fees and attorneys fees) incurred by
Protiva in providing such information to Monsanto Canada shall be paid by
Monsanto Canada.  To the extent any such report contains a significant change in
activities and timelines from the report previously furnished to Monsanto
Canada, such report will also include explanations for all of such
changes.  Representatives of the Company and Protiva shall meet with Monsanto
Canada, upon Monsanto Canada’s reasonable request, regularly during each year at
the Company’s facilities at mutually agreeable times to discuss the matters set
forth in this subsection.
 
 
19

--------------------------------------------------------------------------------

 
(ii) During the Call Period, other than in connection with the matters specified
in clause (i) above, Protiva shall permit Monsanto Canada at Monsanto Canada’s
expense, to visit and inspect the Company’s properties no more than two (2)
times per year, or at any other time when Monsanto Canada has a good faith
intention to exercise the Call Option, upon at least five (5) Business Days’
advance written notice, to examine the Company’s books of account and records
and discuss the Company’s affairs, finances, and accounts with its officers,
during normal business hours of the Company as may be reasonably requested by
Monsanto Canada.
 
(d) Prior to Closing.  During the period beginning on the Effective Date and
ending on the (x) expiration of the Call Period if Monsanto Canada does not
exercise the Call Option or (y) Closing if Monsanto Canada exercises the Call
Option, and without limiting the covenants set forth in Section 2 with respect
to the conduct of the Research Program, without the approval of the Board,
including the approval of the Representatives in any event, the Company shall
use commercially reasonable efforts to:  (A) operate the Company Business in
accordance with the Research Plan, (B) preserve intact the business organization
of the Company, (C) preserve the current relationships of the Company with
customers, suppliers and other Persons with which the Company has significant
business relations, and (D) comply with all of the material covenants set forth
in the PadCo-Protiva License and Services Agreement.  In addition, during such
period the Company shall not and Protiva shall cause the Company to not, without
the prior written consent of Monsanto Canada, directly or indirectly do, or
propose to do, any of the following:
 
(i) waive compliance by Protiva with the PadCo-Protiva License and Services
Agreement or the Protiva-Monsanto Services Agreement;
 
(ii) own any stock or other securities of any subsidiary or other corporation,
partnership, or other entity;
 
(iii) create any encumbrance on any material assets or properties of the Company
(whether tangible or intangible) or the capital stock of the Company;
 
(iv) except as approved by the Board or as contemplated by this Agreement, incur
any Indebtedness or guarantee, directly or indirectly, any Indebtedness;
 
 
20

--------------------------------------------------------------------------------

 
(v) issue, transfer, deliver, sell, authorize, pledge or otherwise encumber or
propose the issuance of any units, equity interests or other interests, or
create, or authorize the creation of any additional class or series of units,
equity interests or other interests;
 
(vi) increase the authorized number of any class or series of units, equity
interests or other interests;
 
(vii) except as contemplated by this Agreement, distribute any of the Company’s
material assets in the form of a dividend;
 
(viii) except for the Transaction Agreements, enter into any transaction or
agreement with any Affiliate;
 
(ix) engage in any business other than the Company Business;
 
(x) enter into any transaction or agreement with any third party;
 
(xi) sell, assign, transfer, lease, license, abandon, permit to lapse or
otherwise dispose of, or agree to sell, assign, transfer, lease, license,
abandon, permit to lapse or otherwise dispose of, any of the material tangible
assets of the Company, any material proprietary rights or technology, except as
approved by the Board;
 
(xii) sell, assign, transfer, lease, sublicense, abandon, permit to lapse or
otherwise dispose of, or agree to sell, assign, transfer, lease, sublicense,
abandon, permit to lapse or otherwise dispose of, any of the Company’s rights
in, to, or under the Protiva License or any of Protiva’s rights in the capital
stock of the Company;
 
(xiii) acquire (by merger, consolidation or combination, or acquisition of stock
or assets) any corporation, partnership or other business organization or
division or material portion of the assets thereof, except acquisitions of
inventory and supplies in the ordinary course of business consistent with past
practice;
 
(xiv) make any change in any method of financial accounting or financial
accounting practice used by the Company, other than such changes as are required
by GAAP;
 
(xv) except in accordance with generally accepted accounting principles in
Canada, consistently applied, make any change to (1) the Company’s normal month
to month accounting practices and policies, including those relating to the
collection of accounts receivable, the payment of accounts payable or other
similar Liabilities of the Company or (2) the application of such policies;
 
(xvi) (1) hire any employee, (2) enter into or amend any employment, deferred
compensation, severance or similar contract, (3) incur any obligation to
compensate any member of the Board  or officer of the Company, (4) pay or make
provision for the payment of any bonus, profit sharing, deferred compensation,
pension, retirement, severance or other similar payment or arrangement to any
employee, or any member of the Board, officer of the Company or any of its
Affiliates, (5) adopt any employee benefit plan, or (6) make any loans to any
officer, member of the Board, Affiliate, agent, representative or consultant of
the Company (other than advances to cover business expenses in the ordinary
course of business) or make any change in any existing borrowing or lending
arrangement for or on behalf of any of such Persons;
 
 
21

--------------------------------------------------------------------------------

 
(xvii) amend the Company’s organizational documents;
 
(xviii) make any loans, advances or capital contributions to, or investments in,
any other Person, other than advances to cover business expenses in the ordinary
course of business;
 
(xix) liquidate, dissolve or effect a recapitalization or reorganization in any
form of transaction;
 
(xx) (1) declare or pay any dividends on, or make any other distributions
(whether in cash, stock or property) in respect of, any securities, (2) split,
combine or reclassify any of its securities, (3) effect a recapitalization, (4)
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for units, equity interests or similar interests, or (5)
except as contemplated by this Agreement, repurchase or otherwise acquire or
offer to redeem or otherwise acquire, directly or indirectly, any units, equity
interests or similar interests;
 
(xxi) create, incur, assume, suffer to exist or otherwise be liable with respect
to any debt other than on terms that allow for prepayment at any time;
 
(xxii) commence, settle, or offer or propose to settle, any (1) material action,
or (2) action that relates to the transactions contemplated by this Agreement;
 
(xxiii) enter into, or allow any Affiliate to enter into any agreement, license
or other similar arrangement that restricts the Company’s performance of its
obligations under the Transaction Agreements; or
 
(xxiv) authorize, commit, enter into or offer to enter into, any contract or
agreement to take or cause to be taken any of the actions prohibited by this
Section 7(d).
 
(e) Payment of Taxes, Etc.  The Company shall, and Protiva shall cause the
Company and each of its subsidiaries to, and the Company shall cause each of its
subsidiaries to:  (i) timely file all required Tax Returns as they become due
(taking all timely filed proper extension requests into account); (ii) ensure
that all such Tax Returns are true, correct and complete in all material
respects; and (iii) timely pay and discharge, as they become due and payable,
all Taxes (other than Taxes contested in good faith by the Company or its
subsidiaries in appropriate proceedings), assessments and other governmental
charges or levies imposed upon the Company or its subsidiaries, their income, or
any property of the Company or its subsidiaries as well as all claims of any
kind (including claims for labor, materials and supplies) that, if unpaid, may
by law become a Lien or charge upon the properties of the Company or its
subsidiaries.
 
(f) Material Contracts.  Protiva shall cause the Company not to and the Company
shall not enter into, or extend, any material contract or commitment during the
Call Period to the extent that the exercise of the Call Option or the
consummation of the Closing could require the consent of the counterparty,
result in a breach or violation of such contract, or otherwise require the
payment of any fees or expenses in connection therewith, or give the other party
the right to accelerate any obligations of the Company or such subsidiary
thereunder or to cause the termination of such contract.
 
 
22

--------------------------------------------------------------------------------

 
(g) No Shop.  Until the Call Period has expired without the Call Option having
been exercised, or this Agreement has been terminated in accordance with its
terms:  (i) neither the Company nor Protiva will, nor will the Company or
Protiva authorize or permit any of their respective officers, directors,
Affiliates or employees, or any investment banker, attorney or other advisor or
representative retained by them to directly or indirectly, (A) solicit, initiate
or induce the making, submission or announcement of any Acquisition Proposal,
(B) participate in any discussions or negotiations regarding, or furnish to any
Person any “non-public” information with respect to, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or may
reasonably be expected to lead to, any Acquisition Proposal, (C) engage in
discussions with any Person with respect to an Acquisition Proposal, except as
to disclose the existence of these provisions, including in response to any
initial unsolicited expression of an Acquisition Proposal, (D) endorse or
recommend any Acquisition Proposal, or (E) enter into any letter of intent or
document or any contract, agreement or commitment contemplating or otherwise
relating to any Acquisition Proposal; and (ii) the Company and Protiva will
promptly notify Monsanto Canada of the receipt after the Effective Date of any
proposal relating to an Acquisition Proposal or of any request for information
relating to the Company or for access to the properties, books or records of the
Company by any Person who has informed the Company or Protiva that such Person
is considering making, or has made, an Acquisition Proposal, and the Company and
Protiva will promptly provide Monsanto Canada with a summary of any documents
received relating to an Acquisition Proposal and will keep Monsanto Canada
informed regarding the status and details of any such Acquisition
Proposal.  “Acquisition Proposal” means any offer or proposal relating to any
Acquisition Transaction.  “Acquisition Transaction” means (1) any transaction or
series of related transactions, other than the transactions contemplated by this
Agreement, involving the purchase of all or a majority of the units or equity
interests or assets of the Company or the purchase, acquisition, or sublicense
of any right, title or interest of the Company in, to, or under the
PadCo-Protiva License and Services Agreement, (2) any agreement to enter into a
business combination with the Company, and (3) any agreement made, other than in
the ordinary course of business, with regard to the Protiva Intellectual
Property that would result in the transfer of the Protiva License from the
Company to a third Person.  For the avoidance of doubt, (x) an offer or proposal
relating to purchase  or sale of Protiva or Tekmira (including by sale of
equity, merger, asset transaction or other business combination) shall not be an
Acquisition Proposal or (y) the purchase or sale of Protiva or Tekmira
(including by sale of equity, merger, asset transaction or other business
combination) shall not be an Acquisition Transaction.
 
(h) Disclosure Schedule and Supplement.  Attached hereto at Exhibit F is a
schedule of disclosures and exceptions to the representations and warranties
made by the Company and Protiva in Section 4 and Section 5 hereof as of the
Effective Date (the “Disclosure Schedule”).  (i) Contemporaneously with the
delivery of any Data Package, and (ii) as soon as reasonably practicable, and in
any event no later than ten (10) Business Days following delivery to the Company
by Monsanto Canada from time to time of a request in writing for Amended
Disclosure Schedules at any time when Monsanto Canada has a good faith intention
to exercise the Call Option, Protiva and the Company shall prepare and deliver
to Monsanto Canada an updated schedule of disclosures and exceptions to the
representations and warranties of the Company and Protiva contained in Section 4
and Section 5 hereof (the “Amended Disclosure Schedule”), as if such
representations and warranties were made as of the date of such Amended
Disclosure Schedule, except to the extent any such representations and
warranties refer expressly to an earlier date.  Protiva shall deliver the
Amended Disclosure Schedule to Monsanto Canada (i) simultaneously with the
delivery of a Data Package and (ii) as soon as reasonably practicable, and in
any event no later than ten (10) Business Days following delivery to the Company
by Monsanto Canada from time to time of a request in writing for Amended
Disclosure Schedules at any time when Monsanto Canada has a good faith intention
to exercise the Call Option.  For the avoidance of doubt, in the Amended
Disclosure Schedule, Protiva may schedule disclosures and exceptions to any
representation and warranty made herein regardless of whether Protiva or the
Company has taken exception to such representation and warranty in this
Agreement as of the Effective Date so long as the Amended Disclosure Schedule
refer only to disclosures of actual, specific facts or events in existence on
the date of such Amended Disclosure Schedule that have occurred or been
discovered since the Effective Date.  Notwithstanding the foregoing, no
disclosure of a fact or event on the Amended Disclosure Schedule shall be deemed
to cure any failure to disclose such fact or event on any previously delivered
Disclosure Schedule (or Amended Disclosure Schedule, if any), or otherwise amend
any previously delivered Disclosure Schedule (or Amended Disclosure Schedule, if
any); provided, however, the exceptions set forth on the Amended Disclosure
Schedule shall be deemed to be part of the representations and warranties made
as of such date and any item disclosed or otherwise set forth on the Disclosure
Schedule or Amended Disclosure Schedule shall qualify such representations and
warranties disclosed against in such schedules.
 
 
23

--------------------------------------------------------------------------------

 
(i) Third Party Consents and Regulatory Approvals.  Upon exercise of the Call
Option, the parties hereto shall cooperate with each other and use reasonable
best efforts to promptly achieve the closing conditions set forth in Section 8,
including to (i) prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings as soon as reasonably practicable,
to obtain as promptly as reasonably practicable all permits, consents,
approvals, authorizations and clearances, which are necessary or advisable to
consummate the Closing; (ii) defend any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated by this Agreement; and (iii)
execute and deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
(j) Use of Proceeds.  The Company will use the Initiation Payments in
furtherance of performing the Research Plan and its other obligations under the
Transaction Agreements and not for any other purpose.
 
(k) Monsanto Canada Director.  During the Option Period, Protiva hereby agrees
to vote, or cause to be voted, all the shares of capital stock of the Company
now owned or which may hereafter be acquired by Protiva (the “Company Shares”)
in whatever manner as shall be necessary to ensure that at each annual or
special meeting of stockholders of the Company or pursuant to any written
consent of the stockholders of the Company (i) the individual designated by
Monsanto Canada (the “Monsanto Canada Director”) be elected to, and remain a
member of, the Board, (ii) the Monsanto Canada Director is not removed from the
Board (other than for cause) unless approved by Monsanto Canada, (iii) any
vacancy created by the death, resignation, removal or otherwise of a Monsanto
Canada Director be filled by an individual designated by Monsanto Canada, (iv)
upon the request of Monsanto Canada, the Monsanto Canada Director be removed
from the Board and (v) in the absence of a designation by Monsanto Canada of a
Monsanto Canada Director, to retain one vacant seat on the Board until such time
that Monsanto Canada designates a Monsanto Canada Director and to promptly elect
such Monsanto Canada Director to the Board after such designation.
 
 
24

--------------------------------------------------------------------------------

 
(l) Grant of Proxy.  Protiva hereby appoints Monsanto Canada as the true and
lawful attorney in fact, agent and proxy of Protiva to (i) represent Protiva,
solely with respect to [***] of the Company Shares held by Protiva (the “Proxy
Shares”), at any meeting of the stockholders of the Company, and at any
postponements and adjournments of such meeting, (ii) execute on behalf of
Protiva any written consent of the stockholders of the Company with respect to
the Proxy Shares, and (iii) vote (or execute a written consent on behalf of) the
Proxy Shares standing on the books of the Company in the name of
Protiva.  Protiva affirms that this irrevocable proxy is coupled with an
interest and may not be revoked until this Agreement terminates.   Protiva
hereby covenants and agrees that Protiva shall not enter into any voting
agreement or grant a proxy or power of attorney with respect to the Company
Shares which is inconsistent with this Agreement.  Protiva also hereby agrees
that, until the Call Period has expired without the Call Option having been
exercised, or this Agreement has been terminated in accordance with its terms,
it will not, without the prior written consent of Monsanto Canada (i) grant or
enter into any Liens, proxies or powers of attorney (other than as granted
herein) with respect to the voting of the Company Shares, or deposit any Company
Shares into a voting trust or enter into a voting agreement with respect to any
Company Shares, or any interest in any of the Company Shares, except to Monsanto
Canada, (ii) sell, assign, transfer, encumber or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect sale, assignment, transfer, encumbrance or other
disposition of any of the Company Shares, or (iii) take any action that would
have the effect of limiting, preventing or disabling Protiva from performing its
obligations hereunder or the transactions contemplated hereby.
 
(m) Confidential Information.
 
(i) Each party agrees that, for itself and its Affiliates, until the first to
occur of (a) [***] or (b) [***], a Receiving Party shall maintain all
Confidential Information of the Disclosing Party in strict confidence and shall
not (x) disclose Confidential Information to any third party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted below or (y) use Confidential Information for any purpose except those
explicitly licensed or otherwise authorized or permitted by this Agreement or
any other Transaction Agreement.
 
(ii) The obligations in Section 7(m) will not apply with respect to any portion
of the Confidential Information that the Receiving Party can show by competent
proof: (a) was known to the Receiving Party or its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; (b) is subsequently disclosed to the
Receiving Party or its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; (c) is or otherwise becomes generally available to the public or enters
the public domain, either before or after it is disclosed to the Receiving Party
and such public availability is not the result, directly or indirectly, of any
fault of, or improper taking, use or disclosure by, the Receiving Party or its
Affiliates or anyone working in concert or participation with the Receiving
Party or its Affiliates; or (d) has been independently developed by employees or
contractors of the Receiving Party or its Affiliates without the aid,
application or use of Confidential Information of the Disclosing
Party.  Specific Confidential Information disclosed by a Disclosing Party will
not be deemed to be within any exceptions set forth in (a), (b), or (c) above
merely because it is embraced by more general information to which one or more
of those exceptions may apply and provided further that no combination of
information shall be deemed to be within any such exceptions unless the
combination itself and its principle of operation are within the public
domain.  Even though Confidential Information may be within one of the
exceptions described in the preceding sentence, the Receiving Party shall not
disclose to third parties that the excepted Confidential Information was
received from the Disclosing Party.   If the Closing occurs, then effective as
of the Effective Date, references in (a), (b) and (d) to “Affiliates” shall not
include the Company or any subsidiaries of the Company with respect to Protiva
as the Receiving Party.
 
 
25

--------------------------------------------------------------------------------

 
(iii) Confidential Information of a Disclosing Party may be used by the
Receiving Party in the performance of its obligations under any Transaction
Agreement, as otherwise expressly authorized in any Transaction Agreement or by
the Disclosing Party in writing.
 
(iv) The Receiving Party may disclose Confidential Information belonging to the
Disclosing Party to the extent (and only to the extent) such disclosure is
reasonably necessary in the following instances: (a) subject to the proviso
below, by any party, in order to comply with applicable non-patent law
(including any securities law or regulation or the rules of a securities
exchange in a relevant jurisdiction) and with judicial process, if based on the
reasonable advice of the Receiving Party’s counsel, such disclosure is necessary
for such compliance; (b) subject to the proviso below, by any party, in
connection with prosecuting or defending litigation; (c) by any party in
connection with filing and prosecuting Protiva Project Patent or Joint Project
Patent, only in a manner that complies with such party’s rights and obligations
in connection with such matters as set out in the Transaction Agreements; (d)
subject to the proviso below, by the Company, to its Affiliates, permitted
acquirers or assignees under the Transaction Agreements and its or any of their
research collaborators, subcontractors, lenders (but, with respect to lenders,
only Confidential Information related to the terms and conditions of the
Transaction Agreements and financial information related thereto) and each of
the Company’s and its Affiliates’ respective directors, employees, contractors
and agents; (e) subject to the proviso below, by Monsanto, to its Affiliates,
permitted acquirers or assignees under the Transaction Agreements and its or any
of their research collaborators, subcontractors, lenders (but, with respect to
lenders, only Confidential Information related to the terms and conditions of
the Transaction Agreements and financial information related thereto) and each
of Monsanto’s and its Affiliates’ respective directors, employees, contractors
and agents; and (f) subject to the proviso below, by Protiva, to its Affiliates,
permitted acquirers or assignees under the Transaction Agreements and its or any
of their research collaborators, subcontractors, lenders (but, with respect to
lenders, only Confidential Information related to the terms and conditions of
the Transaction Agreements and financial information related thereto) and
Protiva’s and its Affiliates’ respective directors, employees, contractors and
agents, provided, that (x) with respect to clause (a) and (b) where reasonably
possible, (1) the Receiving Party will notify the Disclosing Party of the
Receiving Party’s intent to make any disclosure pursuant thereto sufficiently
prior to making such disclosure so as to allow the Disclosing Party adequate
time to take whatever action it may deem appropriate to protect the
confidentiality of the information to be disclosed, and (2) consistent with
applicable law or regulation, the Disclosing Party shall have the right to
suggest reasonable changes to the disclosure to protect its interests and the
Receiving Party shall not unreasonably refuse to include such changes in its
disclosure, and (x) with respect to clause (d), (e) and (f), each Person to whom
Confidential Information is disclosed must be bound prior to disclosure by
confidentiality and non-use restrictions at least as restrictive as those
contained in this Agreement (other than investment bankers, investors and
lenders, who must be bound prior to disclosure by commercially reasonable
obligations of confidentiality).
 
 
26

--------------------------------------------------------------------------------

 
(v) No party shall use the name of any other party or of any director, officer,
employee, or agent of any other party or any adaptation thereof in any
advertising, promotional or sales literature, publicity or in any document
employed to obtain funds or financing without the prior written approval of such
party or individual whose name is to be used.
 
(n) Financial Reporting.
 
(i) With respect to any period that Monsanto Canada determines it is required to
consolidate the financial position and results of operations of the Company for
financial account purposes or otherwise desires to audit the financial
statements provided by the Company pursuant to Section 7(n)(ii), Monsanto Canada
shall be entitled (at its own expense) to access such books and records of the
Company as may be required to perform (or cause to be performed) an audit of the
Company’s financial position and results of operations for such period.  Such
access shall be provided on a timely basis at reasonable times, during normal
business hours, and shall be made available to Monsanto Canada and any
third-party accounting firm or other agent designated by Monsanto Canada.  In
connection with such review, Protiva shall cause the Company to make and the
Company shall make, and shall cause any officers of the Company to make, such
representations regarding the Company’s financial position, results of
operations, books and records and accounting controls as may be reasonably
requested by such third-party accounting firm in the performance of any such
audit of the Company’s financial position and results of operations.
 
(ii) In addition to its obligations under Section 7(n), the Company shall
deliver to Monsanto Canada as soon as practicable, but in any event not later
than the thirtieth (30th) calendar day after each calendar month of the Company
(or the sixtieth (60th) calendar day following December 31): (i) unaudited
financial statements (balance sheet, income statement, statement of members’
equity and statement of cash flows) of the Company as of the end of such
calendar month; (ii) copies of all agreements entered during the previous month
that would reasonably be considered material or that required Monsanto Canada’s
consent prior to entry pursuant to this Agreement or the Transaction Agreements;
and (iii) copies of all minutes of meetings (or written consents executed in
lieu thereof) of the Board held during such calendar quarter.   In addition to
its obligations under Section 7(m), the Company shall deliver to Monsanto Canada
as soon as practicable, but in any event not later than the thirtieth (30th)
calendar day after each calendar quarter of the Company (or the sixtieth (60th)
calendar day following December 31), unaudited financial statements (balance
sheet, income statement, statement of members’ equity and statement of cash
flows) of the Company as of the end of such calendar quarter.  In addition to
its obligations under Section 7(m), the Company shall deliver to Monsanto Canada
as soon as practicable, but in any event not later than the thirtieth (30th)
calendar day after each calendar year of the Company (or the sixtieth (60th)
calendar day following December 31), unaudited financial statements (balance
sheet, income statement, statement of members’ equity and statement of cash
flows) of the Company as of the end of such calendar year.
 
 
27

--------------------------------------------------------------------------------

 
(iii) The Company shall provide Monsanto Canada the opportunity to discuss any
financial data delivered pursuant to this Section 7(n) with the Company’s
management (including the Board) at such times as may be mutually agreed upon
between the Company and Monsanto Canada.  Monsanto Canada acknowledges and
agrees that it will keep all information received pursuant to this Section 7(m)
confidential in accordance with Section 7(n).
 
(iv) Protiva shall provide to Monsanto Canada copies of all of the Company’s Tax
Returns within thirty (30) calendar days after filing with the relevant
Governmental Authority.
 
(o) Notification of Certain IP Matters.  Protiva shall provide to the persons
then serving as the Monsanto Canada members of the JRC, not less often than once
per quarter, notice and copies (if applicable) of: (1) all office actions,
notices of allowance or allowability, or other substantive actions issued in
connection with any Protiva Project Patent (each a “Substantive Action”); (2)
all correspondence from counsel (including foreign associates) explaining or
providing guidance or recommendations regarding a Substantive Action; (3) a
pre-filing draft of all Protiva Project Patent applications and responses to
Substantive Actions that will or may be filed after the Effective Date as
directed by the JRC in its exercise of its authority to oversee the filing,
prosecution and maintenance of such Patents, revised drafts as directed by the
JRC, and a copy of each Protiva Project Patent application, application and
response to Substantive Action as filed; (4) all Protiva Project Inventions and
invention disclosures received or prepared by Protiva directed to any Protiva
Project Invention; and (5) the due date of any maintenance, annuity, or similar
payment required to maintain or otherwise prevent the abandonment, expiration,
or cancellation of any Protiva Project Patent, provided that such notice is
given to such members of the JRC not less than 30 days prior to such due date;
and, further, Protiva shall provide, in a timely manner, any of the foregoing
information to the JRC that is required for the JRC to make a decision regarding
a Protiva Project Patent application.  For the avoidance of doubt, any
Confidential Information of Protiva (as the Disclosing Party) included in such
disclosures shall be subject to the provisions of Section 7(m); in addition,
prior to Closing the following additional provisions shall apply: (i) the
recipients of such information shall use such Confidential Information solely in
connection with the performance of their duties as members of the JRC to consult
with Protiva regarding whether to file Patents for Protiva Project Inventions
and the prosecution, maintenance and/or abandonment of Protiva Project Patents
and, for such purposes only, may disclose such Confidential Information only to
such representatives of Monsanto or Monsanto Canada who (A) are bound by
non-disclosure obligations with respect to such information at least as
restrictive as those contained in Section 7(m) and this Section 7(o), (B) whose
input such members of the JRC deem useful for such purposes (i.e., disclosure to
representatives on a need to know basis only), and (C) who are either (i) a
senior officer of Monsanto (e.g., the Vice President, Chemistry Technology) or
(ii) Monsanto’s internal legal counsel.
 
 
28

--------------------------------------------------------------------------------

 
(p) Certain Business Practices Covenant.  None of the Company, Tekmira or
Protiva, or any of its other Affiliates or any Board Member or officer of the
Company or any of its Affiliates, or any consultant, agent, employee or other
Person acting for or on behalf of the Company or any of its Affiliates, will (A)
use any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity in respect of the Company Business; (B)
directly or indirectly, pay or deliver any fee, commission or other sum of money
or item of property, however characterized, to any finder, agent, or other party
acting on behalf of or under the auspices of a governmental official or
Governmental Authority which is in any manner illegal under any Laws of the
United States or any other country having jurisdiction; or (C) make any payment
to any customer or supplier of the Company, or given any other consideration to
any such customer or supplier in respect of the Company Business that violates
applicable Law in any material respect.  Without limiting the foregoing, none of
the Company, Protiva, Tekmira or any of its other Affiliates or any Board Member
or officer of the Company or any of its Affiliates, or any consultant, agent,
employee or other Person acting for or on behalf of the Company or any of its
Affiliates, will, directly or indirectly, take any action that would result in a
violation by such Persons of the FCPA or UK Bribery Act, or any rules or
regulations thereunder or any other applicable anti-corruption Law, including:
(x) by making use of the mails or any means or instrumentality of interstate
commerce in furtherance of an offer, payment, promise to pay or authorization of
the payment of any money, or offer, gift, promise to give, or authorization of
the giving of anything of value, directly or indirectly, to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office to secure
official action, or to any Person (whether or not a foreign official) to
influence that Person to act in breach of a duty of good faith, impartiality or
trust (“acting improperly”) or to reward the Person for acting improperly, in
contravention of the FCPA or the UK Bribery Act or any other applicable
anticorruption Law, (y) by requesting, agreeing to receive or accepting a
financial or other advantage intending that, as a consequence, anyone’s work
duties will be performed improperly, or as a reward for anyone’s past improper
performance, or (z) by otherwise offering or conveying, directly or indirectly
(such as through an agent), anything of value to obtain or retain business or to
obtain any improper advantage, including any bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment to a foreign government
official, candidate for office, or political party or official of a political
party.  The Company and each of its Affiliates will conduct their respective
businesses in compliance with all applicable anti-corruption Laws, including the
FCPA and the UK Bribery Act, and the Company and each of its Affiliates will
institute and maintain policies and procedures designed to cause each such
Person to comply with all applicable anti-corruption Laws, including the FCPA
and the UK Bribery Act.
 
(q) Export Controls Covenant.  The Company will comply in all material respects
with the export control Laws and regulations of the United States, including but
not limited to the Export Administration Regulations, and sanctions regimes of
the U.S. Department of Treasury, Office of Foreign Asset Controls, and the
Company will not export, reexport, or transfer products, materials, software
and/or technology, either directly or indirectly, without prior U.S. government
authorization, to (i) any country subject to a comprehensive U.S. trade embargo
(currently Cuba, Iran, North Korea, Sudan, and Syria) or to any Person listed on
the “Entity List” or “Denied Persons List” maintained by the U.S. Department of
Commerce or the list of “Specifically Designated Nationals and Blocked Persons”
maintained by the U.S. Department of Treasury, or (ii) any end-user engaged in
activities related to weapons of mass destruction.  Such activities include but
are not necessarily limited to activities related to: (x) the design,
development, production, or use of nuclear materials, nuclear facilities, or
nuclear weapons; (y) the design, development, production, or use of missiles or
support of missiles projects; and (z) the design, development, production, or
use of chemical or biological weapons.
 
 
29

--------------------------------------------------------------------------------

 
(r) PadCo-Protiva License and Services Agreement.  None of Tekmira, Protiva or
the Company shall amend the PadCo-Protiva License and Services Agreement  in any
respect without the prior written consent of Monsanto Canada.
 
(s) Tekmira.  Within five (5) Business Days of execution of the PadCo-Protiva
License and Services Agreement, Tekmira shall transfer to the Company the 1
Class A Common Share held by Tekmira.
 
8. Closing Conditions.
 
(a) Conditions of Monsanto Canada.  Monsanto Canada’s obligation to consummate
the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived in writing by Monsanto
Canada, in whole or in part, in its sole discretion):
 
(i) Exercise of Call Option.  Monsanto Canada shall have exercised the Call
Option in accordance with the terms of this Agreement.
 
(ii) Representations and Warranties Regarding the Company and Protiva.  The
representations and warranties set forth in Section 4 that are qualified by
materiality or Material Adverse Effect and the Fundamental Representations shall
be true and correct in all respects as of the Effective Date and as of the
Closing Date as though made on the Closing Date (except that those
representations and warranties that are made as of a specific date, which need
be true and correct only as of such date).  The representations and warranties
set forth in Section 4 (other than the Fundamental Representations) that are not
qualified by materiality or Material Adverse Effect shall be true and correct in
all material respects as of the Effective Date and as of the Closing Date as
though made on the Closing Date (except that those representations and
warranties that are made as of a specific date need only be so true and correct
as of such date);
 
(iii) Representations and Warranties Regarding Protiva and Tekmira.  The
representations and warranties set forth in Section 5 shall be true and correct
in all respects as of the Closing Date as though made on the Closing Date;
 
(iv) Covenants.  The covenants and agreements set forth in this Agreement to be
performed or complied with or by the Company and/or Protiva and/or Tekmira at or
prior to the Closing shall have been performed or complied with by the Company
or Protiva or Tekmira, as applicable, in all material respects.  The covenants
and agreements set forth in Section 7(r) and Section 7(s) shall have been
performed or complied with by the Company or Protiva or Tekmira, as applicable,
in all respects;
 
 
30

--------------------------------------------------------------------------------

 
(v) No Governmental Order.  (A) No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Governmental Order or Law which is
in effect or shall have initiated (which is continuing) any action that has the
effect of making (or is seeking to make) the transactions contemplated by this
Agreement illegal or otherwise has the effect of restraining or prohibiting (or
is seeking to restrain or prohibit) the consummation thereof; and (B) all
actions by or in respect of or filings with any Governmental Authority required
to permit the consummation of the Closing in accordance with the terms hereof
shall have been obtained (other than those actions or filings that may, by their
terms, be made after such Closing or which, if not obtained or made prior to the
consummation of the transactions contemplated hereby, would not have a Material
Adverse Effect on the Company or Protiva prior to or after the Closing or a
material adverse effect on Monsanto Canada after the Closing or be reasonably
likely to subject Monsanto Canada or any of its subsidiaries or any of their
respective officers or directors to substantial penalties or criminal
liability);
 
(vi) No Material Adverse Effect.  No change, event, circumstance, development,
occurrence or effect shall have occurred or been discovered since the Exercise
Date and be continuing as of the Closing Date that, individually or taken
together with any other change, event, circumstance, development, occurrence or
effect, has had or would reasonably be expected to have a Material Adverse
Effect;
 
(vii) Officer’s Certificates.  Monsanto Canada shall have received an officer’s
certificate from each of the Company and Protiva, dated as of the Closing Date,
certifying as to the matters set forth in Sections 8(a)(ii), (iii), (iv)  and
(vi);
 
(viii) No Litigation.  There shall be no Action pending against Monsanto Canada,
Protiva or the Company or any of their respective Affiliates by any Governmental
Authority (A) seeking to enjoin or make illegal, delay or otherwise restrain or
prohibit the consummation of the Call Option; (B) that would result in the Call
Option being rescinded following consummation; (C) seeking material damages in
connection with the Call Option; (D) seeking to compel the Company or Monsanto
Canada to dispose of or hold separate any material assets as a result of the
Call Option; or (E) seeking to impose any criminal sanctions or liability on
Monsanto Canada, Protiva or the Company in connection with the consummation of
the Call Option;
 
(ix) Option Exercise Price Certificate or Early Option Exercise Price
Certificate.  The Company shall have delivered to Monsanto Canada the Option
Exercise Price Certificate or the Early Option Exercise Price Certificate, as
applicable, in the form attached hereto as Exhibit H, which certificate shall be
deemed to be a representation and warranty of the Company hereunder;
 
(x) Consents.  The Company and Protiva shall have obtained the consent or
approval of each Person whose consent or approval shall be required in
connection with the consummation of the Closing under all notes, bonds,
mortgages, indentures, contracts, agreements, leases, licenses, permits,
franchises and other instruments or obligations to which it is a party; and
 
 
31

--------------------------------------------------------------------------------

 
(xi) PadCo-Protiva License and Services Agreement.  The PadCo-Protiva License
and Services Agreement shall be in full force and effect and all representations
and warranties set forth in the PadCo-Protiva License and Services Agreement
shall be true and correct as of the Closing Date as though made on the Closing
Date and shall continue to inure to the benefit of the Company, if Monsanto
Canada acquires all of the outstanding capital stock of the Company, or Monsanto
Canada as assignee of all of the Company’s right, title, and interest in, to,
and under the Protiva License, if Monsanto Canada acquires the PadCo-Protiva
License and Services Agreement and the Protiva License.
 
(b) Conditions of Protiva.  The obligation of Protiva to consummate the Closing
is subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in writing by Protiva, in whole
or in part, in its sole discretion):
 
(i) Representations and Warranties.  The representations and warranties of
Monsanto Canada set forth in Section 6 shall be true and correct as of the
Closing Date as though made on the Closing Date;
 
(ii) Covenants.  The covenants and agreements set forth in this Agreement to be
performed or complied with Monsanto Canada at or prior to the Closing shall have
been performed or complied with in all material respects;
 
(iii) No Governmental Order.  (A) No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Governmental Order or Law which is
in effect or shall have initiated (which is continuing) any action that has the
effect of making (or is seeking to make) the transactions contemplated by this
Agreement illegal or otherwise has the effect of restraining or prohibiting (or
is seeking to restrain or prohibit) the consummation thereof; and (B) all
actions by or in respect of or filings with any Governmental Authority required
to permit the consummation of the Closing in accordance with the terms hereof
shall have been obtained (other than those actions or filings that may, by their
terms, be made after such Closing, or which, if not obtained or made prior to
the consummation of the transactions contemplated hereby, would not have a
Material Adverse Effect on the Company prior to or after the Closing or a
material adverse effect on Protiva after the Closing or be reasonably likely to
subject Protiva or any of its subsidiaries or any of their respective officers
or member of the Board to substantial penalties or criminal liability); and
 
(iv) No Litigation.  There shall be no Action pending against Monsanto Canada,
Protiva or the Company or any of their respective Affiliates by any Governmental
Authority (A) seeking to enjoin or make illegal, delay or otherwise restrain or
prohibit the consummation of the Call Option; (B) that would result in the Call
Option being rescinded following consummation; (C) seeking material damages in
connection with the Call Option; (D) seeking to compel the Company or Monsanto
Canada to dispose of or hold separate any material assets as a result of the
Call Option; or (E) seeking to impose any criminal sanctions or liability on
Monsanto Canada, Protiva or the Company in connection with the consummation of
the Call Option.
 
 
32

--------------------------------------------------------------------------------

 
9. Termination.
 
(a) Automatic Termination; Termination Upon Failure to Elect to Continue.
 
(i) This Agreement shall terminate automatically upon a Failure to Exercise.
 
(ii) Protiva may terminate this Agreement within the twenty (20) day period
following the expiration of the applicable Phase Election Period upon written
notice to Monsanto Canada if Monsanto Canada does not elect to initiate Phase B
or Phase C, as applicable, during the applicable Phase Election Period.
 
(b) Breach by Company or Protiva.  Monsanto Canada may terminate this Agreement
within the twenty (20) day period following the Company Cure Period if there is
a material breach of any representation, warranty, covenant or obligation of the
Company or Protiva that (i) would give rise (in the case of a breach of a
representation or warranty) to a failure of the condition set forth in Sections
8(a)(ii) and 8(a)(iii) to be satisfied, and (ii) if susceptible to cure, has not
been cured within thirty (30) days following receipt by Protiva of written
notice thereof from Monsanto Canada (the “Company Cure Period”); provided, that
this Agreement shall in no event terminate under this Section 9(b) if Monsanto
Canada is then in material breach of any of its obligations under this
Agreement.
 
(c) Breach of This Agreement by Monsanto Canada.  Protiva may terminate this
Agreement within the twenty (20) day period following the Monsanto Canada Cure
Period if there is a material breach of any representation, warranty, covenant
or obligation of Monsanto Canada that (i) would give rise to a failure of the
condition set forth in Section 8(b)(i) to be satisfied (in the case of a breach
of a representation or warranty), and (ii) if susceptible to cure, has not been
cured within thirty (30) days following receipt by the Monsanto Canada of
written notice thereof from Protiva (the “Monsanto Canada Cure Period”);
provided, that this Agreement shall in no event terminate under this Section
9(c), if the Company or Protiva is in material breach of any of their
obligations under this Agreement.
 
(d) Acquisition of Protiva or Tekmira by a Principal Competitor.  Monsanto
Canada may terminate this Agreement immediately upon written notice to Protiva
in the event of a Change of Control of Protiva or Tekmira to a Principal
Competitor.
 
(e) Phase A.  Monsanto Canada may terminate this Agreement upon delivery by
Monsanto Canada to Protiva of (i) written notice of termination at any time
during Phase A and (ii) [***] by electronic wire as arranged with
Protiva.  Notwithstanding the foregoing, if Phase B is initiated by Monsanto
Canada, Monsanto Canada shall not be entitled to terminate this Agreement
pursuant to this Section 9(e).
 
(f) Phase B.  Monsanto Canada may terminate this Agreement upon delivery by
Monsanto Canada to Protiva of (i) written notice of termination at any time
during Phase B and (ii) [***] by electronic wire as arranged with
Protiva.  Notwithstanding the foregoing, if Phase C is initiated by Monsanto
Canada, Monsanto Canada shall not be entitled to terminate this Agreement
pursuant to this Section 9(f).
 
 
33

--------------------------------------------------------------------------------

 
(g) Phase C.  Monsanto Canada may terminate this Agreement upon delivery by
Monsanto Canada to Protiva of (i) written notice of termination at any time
during Phase C and (ii) Protiva [***], by electronic wire as arranged with
Protiva.
 
(h) Survival.  The provisions of Sections 1 (Definitions), 7(m) (Confidential
Information), 9(h) (Survival), 11 (Indemnification) and 12 (Miscellaneous) shall
survive the termination of this Agreement and shall remain in full force and
effect.
 
(i) Rights Upon Termination.  For clarity, if this Agreement terminates and the
Closing has not occurred prior to such termination: (a) Monsanto will relinquish
its seat(s) on the Board, and (b) the Company and Protiva shall have the right
to amend or terminate the PadCo-Protiva License and Services Agreement in such
manner as they may deem appropriate and Monsanto shall no longer be a third
party beneficiary of the PadCo-Protiva License and Services Agreement.
 
10. Certain Covenants.
 
(a) Reporting.  From the Closing Date until the date of that the Commercial
Milestone, if any, upon the written request of Protiva, Monsanto Canada shall
provide Protiva by December 31 of each calendar year with an annual summary
report of the status of any Commercialization activities of Monsanto Canada or
any of its Affiliates or sublicensees with respect to any Product being
developed by Monsanto Canada or any of their Affiliates.  For the avoidance of
doubt, all reports and other information provided by Monsanto Canada to Protiva
pursuant to this Section 10(a) shall constitute “Confidential Information” and
shall be kept confidential in accordance with the applicable provisions of
Section 7(i).  Monsanto Canada shall provide Protiva with written notice of the
achievement by Monsanto Canada or the Company of the Commercial Milestone, no
later than five (5) Business Days after the occurrence thereof.
 
(b) Exclusivity.  During the Call Period and the Exclusivity Period, other than
as specifically contemplated by the Research Plan, none of Tekmira, Protiva
(and, during the Call Period, the Company), nor any of their respective
Affiliates shall, directly or indirectly, alone or with any third Person,
conduct or facilitate the conduct of any research, Development (as defined in
the PadCo-Protiva License and Services Agreement) or Commercialization
activities with respect to, or undertake to Develop (as defined in the
PadCo-Protiva License and Services Agreement), any molecule intended for
formulation and delivery of RNAi to plants and insects or other applications for
use in the Agricultural Field, including through the license of any Intellectual
Property to enable such action.  Notwithstanding the foregoing, if a Person
acquires Tekmira or Protiva and such Person (i) has a valuation of greater than
[***] and (ii) is not a Principal Competitor, then such Person shall be
permitted to continue to operate its existing operations without regard to the
restrictions set forth in this Section 10(b).
 
11. Indemnification. The indemnification obligations of the parties hereto are
set forth in Section 11 of Appendix A to this Agreement.


12. Miscellaneous.
 
 
34

--------------------------------------------------------------------------------

 
(a) Further Assurances.  If Monsanto Canada exercises the Call Option in
accordance with the terms of this Agreement, from time to time and without
additional consideration, but at the requesting party’s expense, the parties
will execute and deliver, or cause to be executed and delivered, such additional
or further agreements, transfers, assignments, endorsements, consents and other
instruments as may be reasonably request for the purpose of effectively carrying
out the transactions contemplated by this Agreement, including the Closing, the
transfer of the Protiva License, the Company Owned Intellectual Property and any
other Company Licensed Intellectual Property, if any, or the outstanding capital
stock of the Company to Monsanto Canada and the release of any and all liens,
claims and encumbrances with respect thereto, and will use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary so as to permit consummation of the
transactions contemplated hereunder prior to the Closing Date.
 
(b) Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or:  (i) personal delivery to the party to be
notified, (ii) when sent, if sent by facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next Business Day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 12(b).  If notice is given to the Company or
Protiva, a copy (which shall not constitute notice) shall also be sent to
Orrick, Herrington & Sutcliffe LLP, 51 West 52nd Street, New York, NY 10019,
Attn: R. King Milling, Jr. (Fax: (212) 506-5151).  If notice is given to
Monsanto Canada, a copy (which shall not constitute notice) shall also be sent
to Bryan Cave LLP, One Metropolitan Square, 211 North Broadway, Suite 3600, St.
Louis, Missouri 63102, Attn:  Stephanie M. Hosler (Fax: (314) 259-8797).
 
(c) Entire Agreement.  This Agreement (including the Exhibits hereto) and the
other Transaction Agreements constitute the entire agreement of the parties with
respect to the matters contemplated herein and therein.  This Agreement and the
other Transaction Agreements supersede any and all prior understandings as to
the subject matter herein and therein.
 
(d) Amendments, Waivers and Consents.  This Agreement may be amended only by an
instrument in writing, signed by each of Monsanto Canada and Protiva.  Any
provisions of this Agreement may be waived if the party seeking waiver obtains
the written consent of all of the affected parties.
 
(e) Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the personal representatives and successors of the respective
parties hereto and shall not be assignable by Protiva or the Company without the
express written consent of the other parties hereto.
 
 
35

--------------------------------------------------------------------------------

 
(f) Public Announcements.  Except as required by Law or by a Governmental
Authority (including the rules and regulations of any stock exchange or trading
market on which a party’s (or its parent entity’s) securities are traded) or as
permitted by the following sentence, none of the Company, Protiva, or Monsanto
Canada, nor any of their respective Affiliates or any of their respective
officers, directors, employees, agents, and representatives, as applicable,
shall issue or cause the publication of any press release or other public
announcement with respect to the transactions contemplated by this Agreement
without the prior written consent of the other parties hereto, which consent
shall not be unreasonably withheld, conditioned or delayed.  In connection with
the execution and delivery of this Agreement, the parties agree to publication
of the press release in the form attached hereto as Exhibit G and agree that
each party shall be permitted to continue to use such press release, including
the specific content contained therein, for any purposes without the need to
obtain the prior written consent of the other parties hereto.
 
(g) General.  The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.  In this Agreement the singular includes the plural, the plural
the singular, the masculine gender includes the neuter, masculine and feminine
genders.  All dollar amounts are expressed in U.S. dollars.
 
(h) Severability.  If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable.  Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.
 
(i) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
(j) Governing Law; Jurisdiction.  This Agreement shall be governed and
interpreted in accordance with the substantive laws of the State of New
York.  In the event any action shall be brought to enforce or interpret the
terms of this Agreement, the Parties agree that such action will be brought in
the State or Federal courts located in New York, New York.  Each of the Parties
hereby irrevocably submits with regard to any action or proceeding for itself
and in respect to its property, generally and unconditionally, to the
nonexclusive jurisdiction of the aforesaid courts.  Each of the Parties hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason other than the failure to lawfully
serve process, (b) that it or its property is exempt or immune from jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by Applicable Law, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
 
 
36

--------------------------------------------------------------------------------

 
(k) Joint Research Committee.  As soon as practicable following the Effective
Date, the parties will establish a Joint Research Committee comprised of an
equal number of representatives of Monsanto Canada and the Company (the
“JRC”).  Each of Monsanto Canada and the Company (each, a “JRC Party” and
collectively, the “JRC Parties”), may replace its representatives on the JRC at
any time upon written notice to the other party.  The representatives of each
JRC Party shall collectively have one (1) vote on all matters to be decided by
the JRC, and the JRC shall take all actions by unanimous vote.  The JRC will
meet no less frequently than once each calendar quarter.  Meetings of the JRC
will be effective only if at least one (1) representative of each JRC Party is
present or participating.  Each JRC Party will be responsible for all of its own
expenses of participating in the JRC meetings.  The JRC Parties will endeavor to
schedule meetings of the JRC at least six (6) months in advance; provided, that
each JRC Party shall be permitted to call additional special meetings of the JRC
on not less than ten (10) business days’ notice.  The JRC Parties will alternate
in preparing the meeting agenda, and the JRC Party that was responsible for
preparing the meeting agenda will act as facilitator or chair of the meeting, as
well as prepare and circulate for review and approval by the other JRC Party
written minutes of such meeting within thirty (30) days after such meeting.  The
JRC Parties will agree on the minutes of each meeting promptly, but in no event
later than the next meeting of the JRC.  The JRC, subject to and in accordance
with the provisions of this Section 12(k) and Schedule 12(k), will (i) oversee
the activities under the Research Plan, including but not limited to overseeing
completion of Phase A, Phase B and Phase C and the Milestones and the Upfront
Option Trigger; (ii) have the authority to make modifications to the Research
Plan; (iii) consult and/or make decisions (as provided in Schedule 12(k))
regarding filing of Patent protection in the Territory for Protiva Project
Inventions and decisions regarding the prosecution, maintenance and/or
abandonment of Protiva Project Patents in the Territory; (iv) make decisions
regarding filing of Patent protection in the Territory for Joint Project
Inventions and decisions regarding the prosecution, maintenance and/or
abandonment of Joint Project Patents in the Territory; (v) resolve disputes
among the parties to the PadCo-Protiva License and Services Agreement or the
Protiva-Monsanto Services Agreement regarding the appropriate course of action
with respect to any JRC Joint IP Infringement Matter or JRC Protiva Project
Infringement Matter; (vi) resolve disputes regarding whether the Technology
Transfer has been completed (if Monsanto Canada exercises the Call Option);
(vii) determine, within thirty (30) days following Protiva’s delivery of the
Data Package, whether the Company has met all requirements of Option Insect
Phase C Completion Criteria and Option Plant Phase C Completion Criteria; and
(viii) attend to such other matters as may be directed to the JRC by the Parties
or under the terms of any Transaction Agreement.  Each of the Parties shall
provide the JRC with copies of all substantive communications (including a copy
of the patent application as filed, and copies of all communications from the
relevant patent office, and responses thereto) in connection with each patent
application that is a Joint Project Patent and shall provide the JRC with
periodic updates in respect of the status of any pending application for a Joint
Project Patent; the members of the JRC shall review and comment on all drafts of
Joint Project Patents.  In the event there is a dispute among the members of the
JRC regarding any matter to be handled by the JRC, e.g., in the event the
members of the JRC are unable to reach a unanimous decision regarding such
matter within a reasonable time (wherein such reasonable time may be determined
by any one member of the JRC), then such member or members may initiate the
appropriate dispute resolution process (as described below) by written notice to
the other members of the JRC and such other persons who will be involved in such
dispute resolution process (as described below).  The processes for resolving
such disputes are as follows:
 
 
37

--------------------------------------------------------------------------------

 
(i) Milestone and Technology Transfer Disputes.  In the event of a dispute
relating to whether certain Milestones have been met or whether the Technology
Transfer has been completed  in accordance with the Technology Transfer
Completion Criteria, the Chief Executive Officer of Protiva and the Vice
President of Chemistry of Monsanto shall use commercially reasonable efforts for
a period of 20 days (or such longer period as they may mutually agree) to
resolve any such dispute.  If, at the end of such period (the “Dispute
Negotiation Period”), they are unable to resolve such dispute, then the matter
shall be resolved in accordance with Section 12(k)(iv).
 
(ii) Patent Matters Disputes.  Any disputes regarding Patent prosecution matters
or patent strategies shall be resolved in the manner set forth on Schedule
12(k).
 
(iii) Infringement Matter Dispute.  Any dispute relating to a JRC Joint IP
Infringement Matter or JRC Protiva Project Infringement Matter shall be referred
to Independent IP Counsel for a recommendation, which recommendation shall be
delivered to the Chief Executive Officer of Protiva and the Vice President of
Chemistry of Monsanto within 10 days following such referral. During the 10 day
period immediately following receipt of Independent IP Counsel’s recommendation,
the Chief Executive Officer of Protiva and the Vice President of Chemistry of
Monsanto shall use commercially reasonable efforts to resolve such dispute
taking into consideration Independent IP Counsel’s recommendation.  If, at the
end of such period, they are unable to resolve such dispute, then the Parties
agree to proceed based on Independent IP Counsel’s recommendation.
 
(iv) Arbitration.  Any dispute relating to (A) whether certain Milestones have
been met or whether the Technology Transfer has been completed in accordance
with the Technology Transfer Completion Criteria that has not been resolved in
accordance with Section 12(k)(i), (B) whether the Company has completed Phase C
or (C) the designation of the Independent IP Counsel, shall be settled by
arbitration in New York, New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.
 
(v) Any Other Dispute.  In the event of any other dispute relating to the
Research Plan, including any dispute relating to prioritization, direction, or
other strategic issues regarding services provided by Protiva pursuant to the
PadCo-Protiva License and Services Agreement or services provided by Monsanto
pursuant to the Protiva-Monsanto Services Agreement, or any other dispute to be
resolved pursuant to the provisions of this Section 12(k)(v), the Chief
Executive Officer of Protiva and the Vice President of Chemistry of Monsanto
shall use commercially reasonable efforts for a period of 20 days (or such
longer period as they may mutually agree) to resolve any such dispute.  If, at
the end of such period, they are unable to resolve such dispute, then the matter
shall be resolved by the Chief Technology Officer of Monsanto; provided,
however, that (a) such resolution shall not contravene existing agreements that
Protiva is a party to or its business strategies or require the contribution of
additional resources of the Company without Protiva’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned and (b)
any increase in costs to Protiva as a result of decisions by Monsanto Canada
under this Section 12(k)(v) shall be borne by Monsanto Canada.


 
38

--------------------------------------------------------------------------------

 
(l) Disclosure of Protiva Project Compounds.  In the event Monsanto Canada
requests disclosure of the chemical composition of any Compounds or Formulations
Discovered by, Developed by, that come under the Control of, or that are
otherwise used by or on behalf of, Protiva or any of its Affiliates under the
Research Program or in connection with the provision of Services that are not
Joint Project Intellectual Property and that are the Confidential Information of
Protiva (each a “Protiva Project Compound”) prior to Closing: (i) Protiva shall
disclose the chemical composition of such Protiva Project Compound to the
persons then serving as the Monsanto Canada members of the JRC (the “Permitted
Recipients”); (ii) the Permitted Recipients shall use such chemical composition
information solely to evaluate the merits of filing a Patent application that
would require disclosure of such chemical composition information and, for such
purpose only, may disclose such chemical composition to such representatives of
Monsanto or Monsanto Canada who (A) are bound by non-disclosure obligations with
respect to such information at least as restrictive as those contained in
Section 7(m) and this Section 12(l) and (B) whose input the Permitted Recipients
deem useful for purposes of such evaluation (i.e., disclosure to representatives
on a need to know basis only); and (iii) in the event the Permitted Recipients,
in their discretion, elect to recommend filing such a Patent application, such
recommendation shall be referred to the JRC, to be considered by the JRC in the
performance of its duties, as set forth in Section 12(k) and Schedule 12(k).  In
the event the then Licensee (as defined in the PadCo-Protiva License and
Services Agreement) under the PadCo-Protiva License and Services Agreement
requests disclosure of the chemical composition of any Protiva Project Compound
after Closing: (i) Protiva shall disclose the chemical composition of such
Protiva Project Compound to the persons designated by the Licensee; (ii) the
Licensee may use and disclose such chemical composition information (which
chemical composition information is and shall be Protiva Know-How for purposes
of the Transaction Agreements) for the purposes set out in and subject to the
terms and conditions of the PadCo-Protiva License and Services Agreement; and
(iii) in the event the Licensee, in its discretion, elects to recommend filing a
Patent application that would require disclosure of such chemical composition
information, such recommendation shall be referred to the JRC, to be considered
by the JRC in the performance of its duties, as set forth in Section 12(k) and
Schedule 12(k).  Nothing in this Section 12(l) shall be deemed to limit
Protiva’s rights to make decisions and/or recommendations regarding the filing
or prosecution of Protiva Background Patents or Protiva Project Patent so long
as such activities are conducted in a manner Protiva reasonably determines will
prevent the disclosure to Monsanto Canada of chemical composition information
not requested by Monsanto Canada.
 
(m) Specific Enforcement.  The parties hereto agree that if any of the
provisions of this Agreement, were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that, except as otherwise provided herein, the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity, without any requirement to the securing or posting of any bond in
connection with such remedy.
 
 
39

--------------------------------------------------------------------------------

 
(n) No Finder’s Fees.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.  Monsanto Canada agrees to indemnify and to hold harmless the
Company and Protiva from any liability for any commission or compensation in the
nature of a finder’s or broker’s fee arising out of this transaction (and the
costs and expenses of defending against such liability or asserted liability)
for which Monsanto Canada or any of its officers, employees, or representatives
is responsible.  The Company and Protiva agree to indemnify and hold harmless
Monsanto Canada from any liability for any commission or compensation in the
nature of a finder’s or broker’s fee arising out of this transaction (and the
costs and expenses of defending against such liability or asserted liability)
for which the Company or Protiva or any of their respective officers, employees
or representatives is responsible.
 
(o) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(p) Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal as of the date first above written.
 
 
 

PROTIVA BIOTHERAPEUTICS INC. PROTIVA AGRICULTURAL       DEVELOPMENT COMPANY,
INC.                               By:     By:   Name:     Name:   Title:    
Title:   Address:   Address:                                                  
TEKMIRA PHARMACEUTICALS MONSANTO CANADA, INC. CORPORATION                      
              By:     By:   Name:     Name: Robert M. McCarroll, Ph. D. Title:  
  Title: Authorized Signatory Address:   Address:

 

 


[Signature Page to Option Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Schedule 12(k)


Patent Prosecution and Review Procedures


[***]


 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


RESEARCH PLAN


[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-1


UPFRONT OPTION COMPLETION CRITERIA




[***]




 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-2(i)


PLANT PHASE A


COMPLETION CRITERIA






[***]




 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-2(ii)


INSECT PHASE A


COMPLETION CRITERIA






[***]




 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-3(i)


PLANT PHASE B


COMPLETION CRITERIA


 


[***]


 


 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-3(ii)


INSECT PHASE B


COMPLETION CRITERIA


 


[***]
 
 

 


 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-4(i)


PLANT PHASE C


COMPLETION CRITERIA




[***]
 

 
 


 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-4(ii)


INSECT PHASE C


COMPLETION CRITERIA


 


[***]
 
 

 
 


 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-5(i)
 
OPTION SET-UP COMPLETION CRITERIA
 




 


[***]
 
 

 
 


 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-5(ii)


OPTION SHIPMENT COMPLETION CRITERIA




[***]
 
 

 
 


 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-6


TECHNOLOGY TRANSFER COMPLETION CRITERIA




[***]
 
 
 

 
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


PADCO-PROTIVA LICENSE AND SERVICES AGREEMENT




 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D


PROTIVA-MONSANTO LICENSE AND SERVICES AGREEMENT






Attached
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E


FORM OF
MILESTONE ACHIEVEMENT NOTICE




[___________] [___], 20[__]


Monsanto Canada, Inc.
________________
________________
Attention:  [__]


Re:           Milestone Achievement Notice


Ladies and Gentlemen:


Reference is hereby made to that certain Option Agreement, dated as of January
12, 2014 (the “Option Agreement”), by and among Monsanto Canada, Inc., a
Canadian corporation, Tekmira Pharmaceuticals Corporation, a British Columbia
corporation, Protiva Biotherapeutics Inc., a British Columbia corporation, and
Protiva Agricultural Development Company Inc., British Columbia corporation (the
“Company”).  Capitalized terms which are used herein without definition shall
have the same meanings herein as in the Option Agreement.
 
Pursuant to Section 3(b)(i) of the Option Agreement, we hereby notify you that
the JRC has made a determination that the Company has satisfied [the Upfront
Option Completion Criteria] [the Option Set-up Completion Criteria][the Option
Shipment Completion Criteria][the Option Insect Phase A Completion Criteria][the
Option Plant Phase A Completion Criteria][the Option Insect Phase B Completion
Criteria][the Option Plant Phase B Completion Criteria][the Option Insect Phase
C Completion Criteria][the Option Plant Phase C Completion Criteria][the
Technology Transfer Completion Criteria], and [the Upfront Option Trigger][the
Option Set-up Milestone][the Option Shipment Milestone][the Option Insect
Milestone A][the Option Plant Milestone A][the Option Insect Milestone B][the
Option Plant Milestone B] [the Option Insect Milestone C][the Option Plant
Milestone C][the Technology Transfer] has therefore been achieved.
 

  Very truly yours,           Joint Research Committee                      
Name:                       Name:  

 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
EXHIBIT F
 


 
 

           

 
 
DISCLOSURE SCHEDULE
 
TO PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
 
OPTION AGREEMENT
 
by and among
 
MONSANTO CANADA, INC.,
 
TEKMIRA PHARMACEUTICALS CORPORATION,
 
PROTIVA BIOTHERAPEUTICS INC.,
 
and
 
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
 



 
 
Dated as of January 12, 2014
 


 

           

 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL


 


[***]
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(iii)(A)
 
INTELLECTUAL PROPERTY
 
[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(iii)(C)
 
COVENANTS NOT TO SUE
 


 
[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(iii)(D)
 
RESEARCH PROGRAM NON-INFRINGEMENT AS OF THE EFFECTIVE DATE
 
[***]
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(iii)(E)
 
RESEARCH PROGRAM IP NON-INFRINGEMENT ON THE CLOSING DATE
 
 
 
 
[***]
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(iii)(F)
 
NO ACTIONS PENDING – PROTIVA IP
 


 
[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(x)
 
CONFIDENTIAL INFORMATION - EMPLOYEES
 


 
[***]
 
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(x)-2
 
CONFIDENTIAL INFORMATION
 


 
[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(xi)
 
OPTIONS, LICENSES, COVENANTS, SECURITY INTERESTS, LIENS
 


 
[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(f)(xii)
 
USE OF GOVERNMENTAL AUTHORITIES
 
[***]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(h)(ii)
 
PERMITS
 
[***]


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Section 4(k)(i)
 
FINANCIAL STATEMENTS
 
[***]


 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
EXHIBIT G


PRESS RELEASE




Attached
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
[logo.jpg]
 
Tekmira Signs Development Agreement on Delivery Technology For Agricultural
Applications
 

FOR IMMEDIATE RELEASE: January 13, 2014

 
Vancouver, BC — Tekmira Pharmaceuticals Corporation (Nasdaq: TKMR, TSX: TKM), a
leading developer of RNA interference (RNAi) therapeutics, announced today that
it has signed an Option Agreement with Monsanto, pursuant to which Monsanto may
obtain a license to use Tekmira’s proprietary delivery technology. The
transaction will support the application of Tekmira’s proprietary delivery
technology and related intellectual property (IP) for use in agriculture.
Tekmira noted that the potential value of the transaction could reach up to
US$86.2 million following the successful completion of milestones. Tekmira
expects to receive a near term payment of net US$16.5 million.


The agreement announced today follows Monsanto’s initial testing of Tekmira’s
proprietary delivery technology and the demonstration of initial positive
results from use of that technology in the field of agriculture. The companies’
agreement and research collaboration will now focus on the development of new
innovative biological solutions for farmers, which have the potential to provide
new options for sustainable pest, virus and weed control.


Over the option period, which is expected to be approximately four years,
Tekmira will provide lipid formulations to Monsanto’s research and development
activities, and Monsanto will make certain payments to Tekmira to maintain its
option rights. At any time during the option period, Monsanto may choose to
exercise its option, in which case Monsanto will pay to Tekmira an option
exercise fee and will receive a worldwide, exclusive right to use Tekmira’s
proprietary delivery technology in the field of agriculture. Monsanto may elect
to terminate this option at their discretion. Tekmira retains all rights to
therapeutics uses of all current IP and IP developed under the agreement.


“Our proprietary delivery technology is enabling the most advanced applications
of RNAi therapeutics in the clinic. This new agreement points to the broad
applicability of Tekmira’s delivery platform, and underscores the promise of
applying this science within the field of agriculture. We are pleased to have
this additional validation of our technology,” said Dr. Mark J. Murray,
Tekmira’s President and CEO.


“As a core pillar of our business strategy, we continue to seek out a wide range
of partnerships where our technology can enable the programs of our
collaborators,” added Dr. Murray.


“We are pleased to partner with Tekmira to explore development of their delivery
technologies for the field of agriculture,” said Dr. Robert M McCarroll, Vice
President of Chemistry Technology for Monsanto Company. “We believe that by
collaborating with Tekmira, the company’s research can provide a key enablement
to support and expand our BioDirect technology platform.”


About Monsanto Company
Monsanto Company, operating worldwide through its affiliates and subsidiaries,
is a leading global provider of technology-based solutions and agricultural
products that improve farm productivity and food quality. Monsanto remains
focused on enabling both small-holder and large-scale farmers to produce more
from their land while conserving more of our world's natural resources such as
water and energy. To learn more about our business and our commitments, please
visit: www.monsanto.com. Follow our business on Twitter® at
www.twitter.com/MonsantoNews, on the company blog, Beyond the Rows® at
www.monsantoblog.com, or subscribe to our News Release RSS Feed.


 
 

--------------------------------------------------------------------------------

 
About Tekmira
Tekmira Pharmaceuticals Corporation is a biopharmaceutical company focused on
advancing novel RNAi therapeutics and providing its leading delivery technology
platforms to pharmaceutical partners. Tekmira has been working in the field of
nucleic acid delivery for over a decade and has broad intellectual property
covering its delivery technology. Further information about Tekmira can be found
at www.tekmirapharm.com. Tekmira is based in Vancouver, B.C.


Forward-Looking Statements and Information
This news release contains “forward-looking statements” or “forward-looking
information” within the meaning of applicable securities laws (collectively,
“forward-looking statements”). Forward-looking statements in this news release
include statements about Monsanto’s potential worldwide, exclusive right to use
Tekmira’s proprietary LNP platform technology in the field of agriculture; the
use of Tekmira’s proprietary LNP platform technology and related IP in
agriculture applications; the Monsanto option agreement, including the quantum
of the potential value, quantum and timing of expected payments, expected
duration of the option period and expected focus of research collaboration
activities on the development of new innovative biological solutions for
farmers; the provision by Tekmira of lipid formulations to Monsanto’s research
and development activities and payment by Monsanto to Tekmira to maintain its
option rights; and Tekmira’s strategy, future operations, prospects and the
plans of management.


With respect to the forward-looking statements contained in this news release,
Tekmira has made numerous assumptions regarding, among other things: LNP’s
status as a leading RNAi delivery technology; Tekmira’s research and development
capabilities and resources; the use of LNP technology by Tekmira’s development
partners; and the timing and quantum of payments to be received under contracts
with Tekmira’s partners. While Tekmira considers these assumptions to be
reasonable, these assumptions are inherently subject to significant business,
economic, competitive, market and social uncertainties and contingencies.


Additionally, there are known and unknown risk factors which could cause
Tekmira’s actual results, performance or achievements to be materially different
from any future results, performance or achievements expressed or implied by the
forward-looking statements contained herein. Known risk factors include, among
others: the agreement with Monsanto may not result in the use of Tekmira’s
technology in agricultural applications, or result in the payment (both quantum
and timing) from Monsanto as anticipated, or at all; Tekmira’s technology many
have no economically beneficial application in the field of agriculture;
Monsanto may never exercise its option to receive a worldwide, exclusive right
to use Tekmira’s proprietary LNP platform technology in the field of
agriculture; Tekmira’s products may not prove to be effective or as potent as
currently believed.


A more complete discussion of the risks and uncertainties facing Tekmira appears
in Tekmira’s Annual Report on Form 20-F for the year ended December 31, 2012,
which is available at www.sedar.com or at www.sec.gov/edgar. All forward-looking
statements herein are qualified in their entirety by this cautionary statement,
and Tekmira disclaims any obligation to revise or update any such
forward-looking statements or to publicly announce the result of any revisions
to any of the forward-looking statements contained herein to reflect future
results, events or developments, except as required by law.


Contact Information


Investors
Jodi Regts
Director, Investor Relations
Phone: 604-419-3234
Email: jregts@tekmirapharm.com


 
 

--------------------------------------------------------------------------------

 
Media
David Ryan
Longview Communications Inc.
Phone: 416-649-8007
Email: dryan@longviewcomms.ca


 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H


FORM OF
OPTION EXERCISE PRICE CERTIFICATE




[___________] [___], 20[__]


This OPTION EXERCISE PRICE CERTIFICATE (“Certificate”) is being delivered
pursuant to Section 3(c)(i)(A)  of that certain Option Agreement (the “Option
Agreement”), dated as of January 12, 2014, by and among Monsanto Canada, Inc., a
Canadian corporation (“Monsanto Canada”), Tekmira Pharmaceuticals Corporation, a
Canadian corporation, Protiva Biotherapeutics Inc., a British Columbia
corporation (“Protiva”), and Protiva Agricultural Development Company Inc., a
British Columbia corporation. Capitalized terms which are used herein without
definition shall have the same meanings herein as in the Option Agreement.
 
The undersigned, solely in [his] capacity as the [Chief Financial Officer] of
Protiva, certifies the following:
 
(a) The total amount previously paid by Monsanto Canada as the Initiation
Payments, if any, is $[l].
 
(b) The total amount previously paid by Monsanto Canada as the Upfront Option
Payment, if any, is $[l].
 
(c) The total amount previously paid by Monsanto Canada as the Milestone
Payments, if any, is $[l].
 
(d) The total amount of Indebtedness of the Company expected to be outstanding
upon the Closing is $[l].
 
(e) Protiva’s calculation of the Option Exercise Price is $[l].
 
(f) Protiva’s calculation of the Option Exercise Price Credits is $[l].
 
(g) Protiva’s calculation of the Closing Payment is $[l].
 
Attached hereto as Exhibit A is documentation supporting the calculation of the
amounts set forth herein.
 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
the day and year first above written.


 
 

  PROTIVA BIOTHERAPEUTICS INC.                   By:       Name:     Title:  

 




 
 

 




[Signature Page to Form of Option Exercise Price Certificate]

 
 

--------------------------------------------------------------------------------

 
Exhibit A


SUPPORTING DOCUMENTATION










 

 
 
 

--------------------------------------------------------------------------------

 
FORM OF
EARLY OPTION EXERCISE PRICE CERTIFICATE




[___________] [___], 20[__]


This EARLY OPTION EXERCISE PRICE CERTIFICATE (“Certificate”) is being delivered
pursuant to Section 3(c)(ii)(A)  of that certain Option Agreement (the “Option
Agreement”), dated as of January 12, 2014, by and among Monsanto Canada, Inc., a
Canadian corporation (“Monsanto Canada”), Tekmira Pharmaceuticals Corporation, a
British Columbia corporation, Protiva Biotherapeutics Inc., a British Columbia
corporation (“Protiva”), and Protiva Agricultural Development Company Inc., a
British Columbia corporation. Capitalized terms which are used herein without
definition shall have the same meanings herein as in the Option Agreement.
 
The undersigned, solely in [his] capacity as the [Chief Financial Officer] of
Protiva, certifies the following:
 
(a) The total amount previously paid by Monsanto Canada as the Initiation
Payments, if any, is $[l].
 
(b) The total amount previously paid by Monsanto Canada as the Upfront Option
Payment, if any, is $[l].
 
(c) The total amount of all Milestone Payments regardless of whether such
Milestone Payment has already been previously paid by Monsanto Canada is $[l].
 
(d) The total amount previously paid by Monsanto Canada as the Milestone
Payments, if any, is $[l].
 
(e) The total amount of Indebtedness of the Company expected to be outstanding
upon the Closing is $[l].
 
(f) Protiva’s calculation of the Early Option Exercise Price is $[l].
 
(g) Protiva’s calculation of the Early Option Exercise Price Credits is $[l].
 
(h) Protiva’s calculation of the Early Exercise Closing Payment is $[l].
 
Attached hereto as Exhibit A is documentation supporting the calculation of the
amounts set forth herein.
 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
the day and year first above written.


 
 

  PROTIVA BIOTHERAPEUTICS INC.                   By:      
Name:
    Title:  

 
 
 


         
 
 
 








[Signature Page to Form of Early Option Exercise Price Certificate]

 
 

--------------------------------------------------------------------------------

 
Exhibit A


SUPPORTING DOCUMENTATION




 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT I


FORM OF
PHASE COMPLETION NOTICE




[___________] [___], 20[__]


Monsanto Canada, Inc.
____________________
____________________
Attention:  [__]


Re:           Phase Completion Notification


Ladies and Gentlemen:


Reference is hereby made to that certain Option Agreement, dated as of January
12, 2014 (the “Option Agreement”), by and among Monsanto Canada, Inc., a
Canadian corporation (“Monsanto Canada”), Tekmira Pharmaceuticals Corporation, a
British Columbia corporation, Protiva Biotherapeutics Inc., a British Columbia
corporation,  and Protiva Agricultural Development Company Inc., a British
Columbia corporation (the “Company”).  Capitalized terms which are used herein
without definition shall have the same meanings herein as in the Option
Agreement.


Pursuant to Section 2(e) of the Option Agreement, we hereby notify you that the
JRC has made a determination that the Company has completed [Phase A][Phase B]
and that Monsanto Canada has thirty (30) days after receipt of this notice to
elect to initiate the subsequent phase.
 

  Very truly yours,           Joint Research Committee                      
Name:                       Name:  

 
 
 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT J
 
CERTAIN KNOWLEDGE PERSONS
 


 
[***]
 


Note:  In the event that any of the above Persons is no longer employed by
Tekmira or Protiva or any of their Affiliates, then such Person shall be removed
from this Exhibit J and shall be replaced with the name of the Person hired to
replace Person.
 




 
 
 
 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT K
 
CERTAIN PRINCIPAL COMPETITORS
 




[***]


Note:  The term Principal Competitor shall not include the pharmaceutical
Affiliates of those entities with an asterisk (*).


 


 






 
4

--------------------------------------------------------------------------------

 
APPENDIX A
 


[***]

